Filed 05/06/19                                                                                Case 19-22899                                                                                                                 Doc 1


          United States Bankruptcy Court for the:
                                                                                                                                                                                FILED
     •    _______________ District of              CA-FK1lit
                                                   (State)

          Case number    (If known):
                                       c                                              Chapter you are fjlm              der:              t
                                                                                                                                                                             IiAY 06 2019
                                                                                      U
                                                                                          Chapter 7
                                                                                          Chapter 11                                                           I UNITED STATES BP1 'KRUPTCY COURT
                                                                                                                                                                  EASTERIN          OF C1tLlFCRNA
                                                                                      U   Chapter 12
                                                                                      U   Chapter 13                                                                                                          us is an
                                                                                                                                                                                                      amended filing



         Official Form 101
         Voluntary Petition for Individuals Filing for Bankruptcy,                                                                                                                                                       12/17

     The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
     Joint case—and In joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, "Do you own a car,"
     the answer would be, yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
     Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
     same person must be Debtor I in all of the forms.
         Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
         information If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
         (if known). Answer every question.


     lT&             Identify Yourself
                                                             7                                    •..,.•.,         .'    ••           :-:.•   ....                          :                           •'.;iz.t
                                                 About Debtor I                                                                                                About Debtor 2 (Spouse Only in a Joint Case)
            Your full name                                                        .

            Write the name that is on your
            government-issued picture
                                                 First name                                                                                                    First name
            identification (for example,
            your driver' s license or            K.HIU&TIWE
            passport).                           Middle name                                                                                                   Middle name

            Bring your picture                   LE
                                                 Last name                                                                                     '               Last name                        -4.
            identification to your meeting
            with the trustee.
                                                 Suffix (Sr., Jr., II, Ill)                                                                                    Suffix (Sr., Jr., Ii, Ill)




            All other names you                                               .                                                       .
            have used in the last 8              First name                                                    .              •               '..:             First name
            years                            .

            Include your married or              Middle name                                                                                                   Middle name
            maiden names.                                    .

                                                 Last name                                                                                                     Last name



                                                 Firstname         •                                                              .                        .   First name


                                                 Middle name                                                                                       .           Middle name


                                                 Last name                                                                                         •           Last name




            Only the last 4 dIgits of                                         a                           •
            your Social Security                 )0(         -   XX -                     -
                                                                                                       _. ..                                                   XXX      -    XX -           -

            number or federal                    OR                                                                                                        -   OR
            Individual Taxpayer                         .
            Identification number                9XX         -   XX    --                        -                                                     •       9XX      -    XX                              -

            (lTlN)



     Official   Form   101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                              ,.                     page   1
Filed 05/06/19                                                                    Case 19-22899                                                                                    Doc 1

   "   Debtor 1 '       WVt_k 4jPSfl i€                            tc                                          Case number tir
                        First Name   Middle Name                Last Name




                                                   About Debtor I                                                   About Debtor 2 (Spouse Only In a Joint Case)


       4.    Any business names
             and Employer                              i   have not used any business names or EINs.                 U      I have not used any business names or ElNs.
             Identification Numbers
             (E1N) you have used in
             the last 8 years                      Business name                                                     Business name

              Include trade names and
              doing business as names              Business name                                                     Business name



                                                   EIN                                                               EIN


                                                   EIN                                                               EIN




             Where you live                                                                                          If Debtor 2 lives at a different address:



                                                   4600 TR.flCOM)                              irW3r)
                                                   Number          Street                                            Number          Street




                                                                                        cc          '1S3
                                                   City                                     State   ZIP Code         City                                     State     ZIP Code



                                                   County                                                            County


                                                   If your mailing address Is different from the one                 If Debtor 2's mailing address is different from
                                                   above, full It in here. Note that the court will send             yours, fill it in here. Note that the court will send
                              •                    any notices to you at this mailing address,                       any notices to this mailing address.



                                                   Number          Street                                            Number          Street



                                                   P.O. Box                                                          P.O. Box



                              •                    City                                     State   ZIP Code         City                                     State     ZIP Code




             Why you are choosing                  Che5k one:                                                        Check one:
             this district to file for               —/                                    .
                                                   t   Over the last 180 days before flung this petition,            U      Over the last 180 days before filing this petition,
             bankruntcu
                   '                                                                                                        I have lived in this district longer than in any
                          '                            I have lived in this district longer than in any
                                                       other district,                                                      other district.

                                                   U      I have another reason. Explain.                            U      I have another reason. Explain.
                                                          (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




            Official Form 101                                   Voiuntary Petition for Individuals Filing for Bankruptcy                               .         page 2
Filed 05/06/19                                                                   Case 19-22899                                                                         Doc 1

     Debtorl            W4NALA               WRVINE LCE                                                        Casenumber(If
                        First Name   Middle Name             Last Name




                       Tell the Court About Your Bankruptcy Case                                                                                            -


               The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
               Bankruptcy Code you                 for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
               are choosing to file
                                                     ' Chapter 7
               under
                                                   UChapterli

                                                   U Chapter 12
           -                                       UChapterl3


               How you will pay the fee              1'will pay the entire fee when [file my petition. Please check with the clerk's office in your
                                                      local court for more details about how you may pay. Typically, if you are paying the fee
                                                      yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                      submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                      with a pre-printed address.

                                                   U I need to pay the fee in installments. If you choose this option, sign and attach the
                                                      Application .for-lndividQals kPay The.Filing-F-ee in-.lnstallments (Official-Form 10A).-.

                                                   U I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                      less than 150% of the official poverty line that applies to your family size and you are unable to
                                                      pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                      Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


               Have you filed for                  dNo
               bankruptcy within the
               last 8 years?                       U Yes.   District                               - When                      case number
                                                                                                               MM! DD/YYYY

                                                            District                               - When                      Case number


                                                            District                                    When                   Case number
                                                                                                               MM/DD/fflY



               Are any bankruptcy                     No
               cases pending or being
               filed by a spouse who is            U Yes.   Debtor                                                             Relationship to you
               not filing this case with                    District                                    When                   Case number, if knt
               you, or by a business                                                                           MMIDD IYYYY
               partner, or by an
               affiliate?
                                                            Debtor                                                             Relationship to you

                                                            District                                    When                   Case number, if kn
                                                                                                               MMIDDIYYVY



     ii.       Do you rent your                      J'lo. Go to line 12.
               residence?                             Yes. Has your landlord obtained an eviction judgment against you?
                                                                "   No. Go to line 12.
                                                            U       Yes. Fill out Initial Statement About an Eviction JudgmentAgainst You (Form 101A) and file it'as
                                                                    part of this bankruptcy petition.




       Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3
Filed 05/06/19                                                                     Case 19-22899                                                                         Doc 1

     Debtor 1      t.it./iLCk VtPts11Ni
                   First Name       Middle Name
                                                                    L EE
                                                             Last Name
                                                                                                              Case number (r known)________________________________________




                 Report About Any Businesses You Own as a Sole Proprietor


     12. Are you a sole proprietor                    No. Go to Part 4.
                                                      "

         of any full- or part-time
         business?                                U Yes. Name and location of business
        A sole proprietorship is a
        business you operate as an
                                                           Name of business, if any
        individual, and is not a
        separate legal entity such as
        a corporation, partnership, or
         LLC.                                              Number         Street

        If you have more than one
        sole proprietorship, use a
        separate sheet and attach it
        to this petition.
                                                             City                                                    State        ZIP Code


                                                           Check the appropriate box to describe your business:

                                                           U    Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                           U    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))

                                                           U    Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                           U    Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                           U    None of the above


     13. Are you filing under                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
        Chapter 11 of the                         cn set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
        Bankruptcy Code and                       most recent balance-sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
        are you a small business
        debtor?
                                                           I am not filing under Chapter 11.
        For a definition of small
        business debtor, see                      U   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
        11 U.S.C. § 101(51D).                               the Bankruptcy Code.

                                                  U   Yes. I am filing under Chapter 11 and I am a small business - debtor according to the definition in the
                                                           Bankruptcy Code.


                Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


     14. Do you own or have any                       No
        property that poses or is
        alleged to pose a threat                  U Yes. What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs
                                                            If immediate attention is needed, why is it needed?
        immediate attention?
        For example, do you own
      - perishable goods, or livestock
        that must be fed, or a building
        that needs urgent repairs?
                                                            Where is the property?
                                                                                      Number         Street




                                                                                      City   -                                -        State      ZIP Code


      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                      page 4
Filed 05/06/19                                                                Case 19-22899                                                                                  Doc 1

     Debtor 1       ('4't4fL.CA            +tP4iI1 LcE                                                         Case number (If known)__________________________
                    First Name     Middle Name              Last Name



                 Explain Your Efforts to Receive a Briefing About Credit Counseling


                                                 About Debtor I                                                    About Debtor 2 (Spouse Only in a Joint Case)
     15. Tell the court whether
        you have received a
        briefing about credit                    You must check one:                                                You must check one:
        counseling.
                                                 26 received a briefing from an approved credit                     U   I received a briefing from an approved credit
                                                     counseling agency within the 180 days before I                     counseling agency within the 180 days before I
         The law requires that you                   filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
         receive a briefing about credit             certificate of completion.                                         certificate of completion.
         counseling before you file for
                                                     Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
         bankruptcy. You must
                                                     plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
         truthfully check one of the
         following choices. If you               U   I received a briefing from an approved credit                  U   I received a briefing from an approved credit
         cannot do so, you are not                   counseling agency within the 180 days before I                     counseling agency within the 180 days before I
         eligible to file.
                                                     filed this bankruptcy petition, but I do not have a -              filed this bankruptcy petition, but I do not have a
                                                     certificate of completion.                                         certificate of completion.
         If you file anyway, the court
                                                     Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
         can dismiss your case, you
                                                     you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
         will lose whatever filing fee
                                                     plan, if any.                                                      plan, if any.
         you paid, and your creditors
         can begin collection activities         U   I certify that I asked for credit counseling                   U   I certify that I asked for credit counseling
         again.                                      services from an approved agency, but was                          services frOm an approved agency, but was
                                                     unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                     days after I made my request, and exigent                          days after I made my request, and exigent
                                                     circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                     of the requirement.                                                of the requirement.

                                                     To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                                     requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                                     what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                                     you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                                     bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                                     required you to file this case.                                    required you to file this case.
                                                     Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                                     dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                                     briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                                     If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                                     still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                                     You must file a certificate from the approved                      You must file a certificate from the approved
                                                     agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                                     developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                                     may be dismissed.                                                  may be dismissed.
                                                     Any extension of the 30-day deadline is granted                    Any extensionof the 30-day deadline is granted
                                                     only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                                     days.                                                              days.

                                                 U   I am not required to receive a briefing about                  U   I am not required to receive a briefing about
                                                     credit counseling because of:                                      credit coUnseling because of:

                                                     U   Incapacity.    I have a mental illness or a mental             U   Incapacity.    I have a mentOl illness or a mental
                                                                        deficiency that makes me                                           deficiency that makes me
                                                                        incapable of realizing or making                                   incapable of realizing or making
                                                                        rational decisions about finances.                                 rational decisions about finances.
                                                     U   Disability.    My physical disability causes me                U   Disability.    My physical disability causes me
                                                                        to be unable to participate in a                                   to be unable to participate in a
                                                                        briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                        through the internet, even after I                                 through the internet, even after I
                                                                        reasonably tried to do so.                                         reasonably tried to do so.
                                                     U   Active duty. I am currently on active military                 U   Active duty. I am currently on active military
                                                                        duty in a military combat zone.                                    duty in a military combat zone.
                                                     If you believe you are not required to receive a                   If you believe you are not required to receive a
                                                     briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                                     motion for waiver of credit counseling with the court. -.          motion for waiver of credit counseling with the court. i




      Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
Filed 05/06/19                                                            Case 19-22899                                                                              Doc 1

     Debtor I      IVf tIiL4Middle
                               Ktiptm   14Last Name
                                               L-                                                      Case number (If known)__________________________________________
                  First Name       Name




                Answer These Questions for Reporting Purposes

                                                Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
     16. What kind of debts do                  as 'incurred by an individual primarily for a personal, family, or household purpose."
         you have?
                                                U   No. Go to line 16b.
                                                    Yes. Go to line 17.
                                                    '




                                                Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or int'estment.
                                                           (n in Iin   I r,

                                                U   Yes. Go to line 17.

                                       I 6c. State the type of debts you owe that are not consumer debts or business debts.



         Are you filing under
         Chapter 7?                    U       No. I am not filing under Chapter 7. Go to line 18.

         Do you estimate that after        "   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
         any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
         excluded and                                   eNo
         administrative expenses
         are paid that funds will be                    U Yes
         available for distribution
         to unsecured creditors?

         How many creditors do             11  1-49                               U    1,000-5,000                             U   25,001-50,000
         you estimate that you         U       50-99                              U    5,001-10,000                            U   50,001-100,00.0
         owe?                          U       100-199                            U    10,001-25,000                           U   More than 100,000
                                       U       200-999

         How much do you                   0-$50,000                              U    $1,000,001-$10 million                  U   $500,000,001-$1 billion
         estimate your assets to       Q $50,0014100,000                          U    $10,000,001-$50 million                 U   $1,000,000,001410 billion
         be worth?                     U s100,001-s500,00o                        U    $50,000,001-$100 million                U   $10,000,000,001-$50 billion
                                       U $500,001-$1 million                      .0   $100,000,001-$500 million               U   More than $50 billion

        How much do you                    '     -$50,000                         U $1 ,000,00i-$rn million                    U $500,000,00141 billion
        estimate your liabilities      U       $50,001-$100,000                   U $10,000,001$50 million                     U $1,000,000,001-$10 billion
        to be?                         U       $100 1 001-$500,000                U $50,000,0014100 million                    U $10,000,000,001-$50 billion
                                       U       $500,00141 million                 U $100,000,0014500 million                   U More than $50 billion
                Sign Below                          .                         .

                                       I have examined this petition, and I declare under penalty of perjury that the information provided is true and
     For you                           correct.
                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                       of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                       under Chapter 7.
                                       If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out.
                                       this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                       I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                       I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                       with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                       18U.S.C.       52,1341,1519, d3971.



                                               Signature ofe or 1                                              Signature of Debtor 2

                                               Executed on        J'2.I _                                      Executed on
                                                                MM'] bD /YYYY                                                 MM! DD       /YYYY

      Official Form 101        -                        Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
Filed 05/06/19                                                                      Case 19-22899                                                                               Doc 1

     Debtor I     (°S1Jt4#,           LA tttPICT) tije                                                            Case number     (if known)___________________
                   First Piame           Middle Name             Last Name




                                                       I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
     For your attorney, if you are                     to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
     represented by one                                available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                       the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
     If you are not represented                        knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
     byan attorney, you do not
     need to file this page.
                                                                                                                           Date
                                                          Signature of Attorney for Debtor                                                MM    I    DD I VYVY




                                                          Printed name


                                 I-                       Firm name


                                                          Number Street




                                                          City                                                            State           ZIP Code




                                                          Contact phone                                                   Emal! address -




                                                          Bar number                                                      State




      Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
Filed 05/06/19                                                             Case 19-22899                                                                   Doc 1

     Debtor 1      WY WM.G#          41Stfl"                LCE                                       Case number ir   known)__________________________
                   First Name   Middle Name             Last Name                         -




     For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
     bankruptcywithout an                     should understand that many people find it extremely difficult to represent
     attorney                                 themselves successfully. Because bankruptcy has longeterm financial and legal
                                              consequences, you are strongly urged to hire a qualified attorney.
     If you are represented by
     an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
     need to file this page.                  technical, and a mistake or inaction may affect your rights. For example, your case may be
                                              dismissed because. you did not file a required document, pay a fee on time, attend a meeting or
                                              hearing,, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                              firm if your case is selected for audit. If that happens, you could lose your right to file another
                                              case, or you may lose protections, including the benefit of the automatic stay.

                                              You must list all your property and debts in the schedules that you are required to file with the
                                              court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                              in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                              property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                              also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                              case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                              cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                              Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.

                                              If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                              hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                              successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                              Bankruptcy Procedure, and the -local rules of the court in which your case is filed. You must also
                                              be familiar with any state exemption laws that apply.

                                              Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                              consequences?
                                              UN0
                                                  '   Yes

                                              Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                              inaccurate or incomplete, you could be fined or imprisoned?
                                              UN0
                                              Ef Yes

                                              W
                                              Di you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?


                                              U
                                                      No
                                                      Yes. Name of Person
                                                           Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                              By, signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                              have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                              attorney may cause me to Loje my rights or property if I do not properly handle the case.




                                                                                                               Signature of Debtor 2

                                              Date                                                             Date
                                                                                                                                MMI DD/YYYY

                                              Contact phone            S   434- SO 02                          Contact phone

                                              Cell phone                                                       Cell phone

                                              Email address         I I4L.EcI.IEE?13Mc1i1. CbI'1               Email address



      Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                 page 8
Filed 05/06/19                                       Case 19-22899                                                                Doc 1




                                                             Certificate Number: 1 5725-CAE-CC-032758268

                                                            11111111 lI I I I I 111111111111111111111111111111 IlIl Il Il 11111
                                                                                 15725-CAE-CC-032758268




                                  CERTIFICATE OF COUNSELING

             I CERTIFY that on May 2, 2019, at 12:18 o'clock PMEDT, Nynalea Lee
             received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
             to provide credit counseling in the Eastern District of California, an individual [or
             group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




             Date: May 2, 2019                               By:        Is/Angela Rosa


                                                             Name: Angela Rosa


                                                             Title: Counselor




             * Individuals who wish to file a bankruptcy case under title ii of the United States Bankruptcy
             Code are required to file with the United States Bankruptcy Court a completed certificate of
             counseling from the nonprofit budget and credit counseling agency that provided the individual
             the counseling services and a copy of the debt repayment plan, if any, developed through the,
             credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 05/06/19                                                                           Case 19-22899                                                                                                Doc 1




      Debtorl               W 4 NA L           P11 YU1111tv L
                            First Name                    Middle Name                      Last Name


      Debtor 2
      (Spouse, if filing)   First Name                    Middle Name                      Last Name



      United States Bankruptcy Court for the:                      t%IDistrict of   Cfll..1fW4/lk

      Case number                                                                                                                                                              U    Check if this is an
                            (If known)                                                                                                 .                                            amended filing




     Official Form 106Sum
     Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                  12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
     your original forms, you must fill out a new Summary and check the box at the top of this page.


                     Summarize Your Assets


                                                                                                                                                                            Yourassets
                                                                                                                                                                            Value of what you own

        Schedule A/B: Property (Official Form 1 06A/B)
         la. Copy line 55, Total real estate, from Schedule NB ..........................................................................................................       $


         lb. Copy line 62, Total personal property, from Schedule NB ............................................................................ . ..................          $


         ic. Copy line 63, Total of all property on Schedule NB ..........................................................................................................$         (        b32O

                     Summarize Your Liabilities



                                                                                                                                                                            Your liabilities
                                                                                                                                                                             Amount youowe -

        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
         2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                                                     $


        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
                                                                                                                                                                                $
              Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF ..............................................

              Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF .......................................
                                                                                                                                                                            + $         3'      's•      c1

                                                                                                                                             Your total liabilities             $
                                                                                                                                                                                                          H
                     Summarize Your Income and Expenses


        Schedule I: Your Income (Official Form 1061)
         Copy your combined monthly income from line 12 of Schedule I                                                                                                           s3i 5700
        Schedule J: Your Expenses ( Official Form 1 06J)
         Copy your monthly expenses from line 22c of Schedule J                                                                                                                 $ 3,cI2.00



     Official Form 1 O6Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Filed 05/06/19                                                            Case 19-22899                                                                           Doc 1

     Debtor 1                                                                                             Case number   (if
                      First Name   .   Middle Name      Lest Name




      •.            Answer These Questions for Administrative and Statistical Records


           Are you filing for bankruptcy under Chapters 7, 11, or 13?

           U    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           EYes


           What kind of debt do you have?

           6(your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
              family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           LI   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                this form to the àourt with your other schedules.



           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
           Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $            Db




           Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                                 Total claim


             From Part 4 on Schedule ElF, copy the following:



                Domestic support obligations (Copy line 6a.)                                                     $____________________


                Taxes and certain other debts you owe the government. (Copy line 6b.).                           $__________________


                Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $.......'



                Student loans.(Copy line 6f.)                                                                    $


                Obligations arising out of a separation agreement or divorce that you did not report as          $___________________
                priority claims. (Copy line 6g.)


                Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             + $ci

                Total. Add lines 9a through 9f.                                                                  $!
                                                                                                                              S9




  Official Form 1 O6Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                 page 2 of 2-
Filed 05/06/19                                                                     Case 19-22899                                                                             Doc 1



    Debtor 1          tijwalcíi           KHRS1H'E LE
                         First Name                      Middle Name              Last Name

    Debtor 2
    (Spouse, if filing) First Name                       Middle Name              Last Name


     United States Bankruptcy Court for the:          E''ST91                      District of   CiUPPtl44
                                                                                                 (State)
    Case number
                                                                                                                                                        U   Check if this is an
                                                                                                                                                            amended filing

     Official FOrm I06NB
     Schedule A/B: Property                                                                                                                                             12/15

     In each category, separately list and describe Items. List an asset only once. If an asset fits in more than one category, list the asset. in the
     category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
     responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
     write your name and case number (if known). Answer every question.


                   Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

        Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        11' No. Go to Part 2.
        U Yes.Where is the property?
                                                                            What is the property? Check all that apply.       r   Do not deduct secured claimsor exemptions. Put
                                                                            U    Single-family home                               the amount of any secured claims on Schedule D:
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                            U    Duplex or multi-unit building
                  Street address, if available, or other descriptton
                                                                            U    Condominium or cooperative                       Current value of the - Current value of the
                                                                            U    Manufactured or mobile home                      entire property?       portion you own?
                                                                            ULand                                                 $                         $_________
                                                                            U    Investment property
                                                                            U    Timeshare                                        Describe the nature of your ownership
                  City                                State     ZIP Code                                                          Interest (such as fee simple, tenancy by
                                                                            U    Other                                            the entireties, or a life estate), if known.
                                                                            Who has an Interest In the property? Check one.
                                                                            U Debtor I only
                  County                                                    U Debtor 2 only
                                                                            U Debtor 1 and Debtor 2 only                          U   Check if this Is community property
                                                                                                                                      (see instructions)
                                                                            U At least one of the debtors and another
                                                                            Other Information you wish to add about this item, such as local
                                                                            property Identification number:________________________________
        If you own or have more than one, list here:
                                                                           What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put
                                                                           U    Single-family home                                the amount of any secured claims on Schedule 0:
          1.2.                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                           U    Duplex or multi-unit building
                  Street address, if available, or other description
                                                                           U    Condominium or cooperative                        Current value of the Current value of the
                                                                           U    Manufactured or mobile home                       entire property?      portion you own?
                                                                           U    Land
                                                                           U    Investment property
                                                                                                                                  Describe the nature of your ownership
                  City                                State     ZIP Code
                                                                           U    Timeshare
                                                                                                                                  interest (such as fee simple, tenancy by
                                                                           U    Other                                             the entireties, or a life estate), if known.
                                                                           Who has an interest In the property? Check one
                                                                           U Debtor 1 only
                  County                                                   U Debtor 2 only
                                                                           U Debtor 1 and Debtor 2 only                           U   Check if this is community property
                                                                           U At least one of the debtors and another                  (see instructions)

                                                                           Other Information you wish to add about this item, such as local
                                                                           property identification number:



       Official Form 106NB                        .                        Schedule A/B: Property                                                                  page 1
Filed 05/06/19                                                                    Case 19-22899                                                                                 Doc 1
     Debtor 1           fr'YN'LCk                   iflJ        L,                             .                Case number e
                       First Name     Middle Name             Lest Name




                                                                          What is the property? Check all that apply.               Do .not deduct secured claims or exemptions. Put
                                                                          U   Single-family home                                    the amount of any secured claims on Schedule D:
         1.3.                                                                                                                       Creditors Who Have Claims Secured by Property.
                Street address, if available, or other description        U   Duplex or multi-unit building
                                                                          U   Condominium or cooperative                            Current value of the Current value of the
                                                                                                                                    entire property? portion you own?
                                                                          U   Manufactured or mobile home
                                                                          U   Land                                                  $

                                                                          U   Investment property
                                                                                                                                    Describe the nature of your ownership
                City                            State      ZIP Code       U   Timeshare
                                                                                                                                    Interest (such as fee simple, tenancy by
                                                                          U   Other                                                 the entireties, or a life estate), If known.

                                                                          Who has an interest in the property? Check one
                                                                          U Debtor 1 only
                County
                                                                          U Debtor 2 only
                                                                          U Debtor 1 and Debtor 2 only                              U   Check if this Is community property
                                                                                                                                        (see instructions)
                                                                          U At least one of the debtors and another
                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number:



       Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
       you have attached for Part 1. Write that number here ........................................................................................




                  Describe Your Vehicles


    Do you own, lease, or have legal or equitable Interest in any vehicles, whether they are registered or not? Include arty vehicles
    you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executoly Contracts and Unexpired Leases.


        Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        UN0
            Yes


        3.1. Make:                           %jNUNtJ4i                    Who has an interest in the property? Check one.           Donotdeductsecuredclms or exemptions. Put
                                                                                                                                    the amount of any secured claims on Schedule D:
                Model:                      5cz't4 Ff                         Debtor 1 onl y                                        Creditors Who Have Claims Secured by Properly.

                                            1010                          U Debtor 2 only '                                     L

                Year:                                                                                                               Current value of the      Current value of the
                                                                          U Debtor 1 and Debtor 2 only
                                            1 400
                                                                                                                                    entire property?          portion you own?
                Approximate mileage:                                      U At least one of the debtors and another
                Other information:
                                                                          U Check if this is community property (see                $ ° OO
                                                                              instructions)

                                                                                  S


        If you own or have more than one, describe here:

                                                                          Who has an interest in the property? Check one. 1Donotdeductsecuredclaimsorexemptions.Put
        3.2. Make:
                                                                                                                            the amount of any secured claims on Schedule D:
                Model:                                                    U Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                                          U Debtor 2 only
                Year:                                                                                                               Current value of the Current value of the
                                                                          U Debtor 1 and Debtor 2 only                              entire property?      portion you own?
                Approximate mileage:                                      U At least one of the debtors and another
                Other information:
                                                                          U Check if this is community property (see
                                                                              instructions)




     Official Form 106AIB                                                 Schedule A/B: Property                                                                      page 2
Filed 05/06/19                                                                   Case 19-22899                                                                                    Doc 1
     Debtor 1         W4N4LG4 VflPifn1A6                      '.                                                   Case number
                      First Name      Middle Name            Lest Name                                                  -




         33 Make:                                                        Who has an interest in the property? Check one.               Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
                Model:
                                                                         U Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
                                                                         U Debtor 2 only
                Year:                                                                                                                  Current value of the Current value of the
                                                                         U Debtor 1 and Debtor 2 only                                  entire property?      portion you own?
                Approximate mileage:                                     U At least one of the debtors and another
                Other information:
                                                                         U Check If this Is community property (see
                                                                             instructions)


         34 Make:                                                        Who has an interest in the-property? Check one.               Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
                Model:
                                                                         U   Debtor 1 only                                             Creditors Who Have Claims Secured by Property.
                                                                         U   Debtor 2 only
                Year:                                                                                                                  Current value of the Current value of the
                                                                         U Debtor 1 and Debtor 2 only
                                                                                                                                       entire property?     - portion you own?
                Approximate mileage:                                     U At least one of the debtors and another
                Other information:
                                                                         U Check if this is community property (see                    $
                                                                             instructions)




    4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
         Ex ppIes: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

         Z
         UYes
             No                                                                                                                -




         4.1. Make:                                                      Who has an interest in the property? Check one.               Do not dedUct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
                  Model:                                                 U Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
                                                                         U Debtor 2 only
                Year:
                                                                         U Debtor 1 and Debtor 2 only                                  Current value of the      Current value of the
                Other information:                                       U At least one of the debtors and another                     entire property?          portion you own?


                                                                         U Check if this is community property (see                    $
                                                                             instructions)



         If you own or have more than one, list here:

         4.2. Make:                                                      Who has an interest in the property? Check one,               Do not deduct secured cms or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
                  Model:                                                 U Debtor I only                                               Creditors Who Have Claims Secured by Property.
                                                                         U Debtor 2 only
                Year:                                                                                                                  Current value of the      Current value of the
                                                                         U Debtor 1 and Debtor 2 only                                  entire property?          portion you own?
                Other information:                                       U At least one of the debtors and another

                                                                         U Check if this Is community property (see
                                                                             instructions) -




    5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
         you have attached for Part 2. Write that number here ....................................................................................        4




     Official Form 106A/B                                                 Schedule A/B: Property                                                                         page 3
Filed 05/06/19                                                                              Case 19-22899                                                                               Doc 1
        Debtor 1             WN4LGA CHPUTHVE LEE                                                                               Case number
                             FImI Name               Middle Name      Lhst Name




                         Describe Your Personal and Household Items

                                                                                                                                                                 Current value of the
    Do you own or have any legal or equitable interest in any of the following items?                                                                            portion you own?
                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                 or exemptions.

           Household goods and furnishings
          Examples: Major appliances, furniture, linens, china, kitchenware
           UNo
                    Yes. Describe.........
                                                                      Cat BED,IWIPi I7.E                  BCP, 3 DRcR.S                                           $I,20Q00
                                                          r481Lr W14              tOIR.
           Electronics
           Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                             collections; electronic devices including cell phones, cameras, media players, games

           UN0
            'Yes. Describe                           t56In1,1IMD.111cvE1                                                                                           $ I,350.cO
    •8. Collectibles of value
           Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
    •           ,            stamp, coin, or baseball card collectiOns; other collections, memorabilia, collectibles
                    No
           U        Yes. Describe.........                                                                                                                         $

          Equipment for sports and hobbies
           Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, gotf clubs, skis; canoes
                             and kayaks; carpentry tools; musical instruments
           YNo
           U Yes. Describe..........

          Firearms
           Ex mples: Pistols, rifles, shotguns, ammunition, and related equipment
           W No
           U        Yes. Describe.........                                                                                                                         $

          Clothes
           Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

      Yes. Describe ......... J
    ..o                                                    QIDM    WDKC.%Dfti(            4 cflo                                                                   $4O.00

          Jewelry
           Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                     gold, silver


                          Describe ..........                                                                                                                     $200. 00
          Non-farm animals
           Examples: Dogs, cats, birds, horses
           El
                    Yes. Describe                                                                                                                                 $_3O. tjt)

          Any other personal andhousehold items you did not already list, including any health aids you did not list

                    No                               •        •
           U        Yes. Give specific
                    information...............

          Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached
                                                                                                                                                                 •$    3, 550 0')
          for Part 3. Write that number. here ............................................................................................................



        Official Form 106NB                      .                                 Schedule NB: Property                                                     .                 page 4
Filed 05/06/19                                                                                                        Case 19-22899                                                                                                                        Doc 1
     Debtor 1            tsPftv4Lk I&nP 1?Vfr                                                                                                                               Case number
                          First Name                Middle Name                        Last Name




                    Describe Your Financial Assets


    Do you own or have any legal or equitable interest in any of the following?                                                                                                                                                   Current value of the
                                                                                                                                                                                                                                  portion you own?
                                                                                                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                                                                                                  or exemptions.

    16..Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

        UN0
            Yes........ ...............................................................................................................................................................                                                         00
                                                                                                                                                                                          Cash. .......................            $_ 50,
          "




       Deposits of money
       Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                 and other similar institutions. If you have multiple accounts with the same institution, list each.

              No
                                                                                                             Institution name:


                                                     17.1.Checking account:                                 V9AA                                                                                                              .             _90.0O

                                                     17.2. Checking account:                                                                                                                                              $_____________________

                                                     17.3. Savings account:                                 VSA '                                                                                                                  $        I 25. 00
                                                     17.4. Savings account:

                                                     17.5. Certificates of deposit:                                                                                          .                                                     $___________________

                                                     17.6. Other financial account:                                                                                                                            .     .             $_____________________

                                                     17.7. Other financial account:                                                                                                                                       $_____________________

                                                     17.8. Other financial account:                                                                                                                                       .        $_____________________

                                                     17.9. Other financial account:                                                                                                                                                It




       Bonds, mutual funds, or publicly traded stocks
       Examples: Bond funds, investment accounts with brokerage firms, money market accounts

              No.
        U     Yes ..................                 Institution or issuer name:




                                                                                                                                                                                                                                   5;




        Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
        anLLC, partnership, and joint venture

        Y No                                         Name of entity:                                                                                                                      % of ownership:
        U   Yes. Give specific                                                                                                                                                             .
            information about
            them                                                                                                                                                                          _______%




     Official Form 106NB                                                                                  Schedule NB: Property                                                                                                         -         page 5
Filed 05/06/19                                                                             Case 19-22899                                                 Doc 1
     Debtor 1             thL4 (1IS11 P'i E                                LIPE                                  Case number
                          First Name            Middle Name             Last Name




       Government and corporate bonds and other negotiable and non -negotiable instruments
       Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          '   No
        U     Yes. Give specific                Issuer name:
              information about
              them   .......................
                                                                                                                                      $

                                                                                                                                      $




        Retirement or pension accounts
        Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

        UNo
            " Yes. List each
              account separately.. Type of account:                        Institution name:

                                                401 (k) or similar plan:   Mf.SL M1'4 14L                                             $   211 103. 120
                                                Pension plan:                                                                         $

                                                IRA:                                                                                  $

                                                Retirement account:                                                                   $

                                                Keogh:

                                                Additional account:                                                                   $

                                                Additional account.:                                                                  $



       Security deposits and prepayments
        Your share of all unused deposits you have made so that you may continue service or use from a company
        Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
        companies, or others

        U       No

              Yes                                                      Institution name or individual:

                                                Electric:

                                                Gas:

                                                Heating     oil:                                                                      $
                                                Security deposit on rental unit:     R/N 11 PD I IdT AVTS.   .
                                                                                                                                          '0O. 00
                                                Prepaid rent:
                                                                                                                                      $
                                                Telephone:
                                                                                                                                      $
                                                Water:
                                                                                                                                      $
                                                Rented -furniture:
                                                                                                                                      $
                                                Other:
                                                                                                                                      $


       Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

        I       No

        U     Yes ...........................    Issuer name and description:

                                                                                                                                      $

                                                                                                                                      $




     Official Form 106A/B                         -                                 Schedule A/B: Property                                      page 6
Filed 05/06/19                                                                    Case 19-22899                                                                             Doc 1
      Debtor 1 tf114 LGA II1iffl tic                                                                          Case number ai known)______________________________
                        First Name       Middle Name             Last Name                                                                       -




       Interests In an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).


       U       Yes .                             Institution name and description. Separately file the records of any interests.1 1 U.S.C. § 521(c):

                                                                                                                                                        $

                                                                                                                                                        $

                                                                                                                                                        $


       Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
       exercisable for your benefit

               No
       U       Yes. Give specific
               information about them...                                                                                                                $


       Patents, copyrights, trademarks, trade secrets, and other intellectual property.
       Ex,piples: Internet domain names, websites, proceeds from royalties and licensing agreements
               No
       U       Yes. Give specific
               information about them...                                                                                                                $


       Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

               No
       U       Yes. Give specific
               information about them                                                                                                                   S


    Money or property owed to you?                                                                                                                      Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured•
                                                                                                                                                        claims or exemptions.

    28. Tax refunds owed to you

               No
       U       Yes. Give specific information                                                                                   Federal:              $____________________
                    about them, including whether
                    you already filed the returns                                                                              •State:                $__________________
                    and the tax years.......................
                                                                                                                                Local:                $____________________



       Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           '   No
       U       Yes. Give specific information                                                                              I   Alimony:                 $
                                                                                                                               Maintenance:             $
                                                                                                                               Support:                 $
                                                                                                                               Divorce settlement:

                                                                                                                               Property settlement:     $

       Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits; unpaid loans you made to someone else
         '     No
       U       Yes. Give specific information. ..... .........
                                                                                                                                                        $                        I


     Official Form 106A/B                                                    Schedule A/B: Property                                                                page 7
Filed 05/06/19                                                                                             Case 19-22899                                                                                                         Doc 1
     Debtor 1            tv'4W4L4                          fLt1P)flP4c                I
                                                                                                                                                      Case number        1ff known)____________________________
                         First Name                 Middle Name                           Last Name




       Interests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

            '   No
        U       Yes. Name the insurance company                                           Company name:                                                   Beneficiary                                      Surrender or refund value:
                     of each policy and list its value.
                                                                                                                                                                                                           $

                                                                                                                                                                                                           $

                                                                                                                                                                                                           $

       Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
                No
        U       Yes. Give specific information. .............                     I
        Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Exples: Accidents, employment disputes, insurance claims, or rights to sue

                No
        U       Yes. Descri6e each claim                 ......................

       Other contingent and unhiquidated claims of every nature, including counterclaims of the debtor and rights
            t off claims
        Zo
        U       Yes. Describe each claim ......................




       Any financial assets you did not already list

                No
        U       Yes Give specific information ..........                          F                                                                                                                        $


       Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       forPart 4. Write that number here ........................................................................................................................................................   4.         :__4   458

    lL                Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

       Do you own or have any legal or equitable interest in any business-related property?
                No. Go to Part 6.
        U       Yes. Go to line 38.
                                                                                                                                                                                                         Current value of the
                                                                                                                                                                                                         portion you own?            J,
                                                                                                                                                                                                         Do notdeduct secured claims
                                                                                                                                                                                                         or exemptions.

       Accounts receivable or commissions you already earned
                No
        U       Yes. Describe .......           I
       Office equipment, furnishings, and supplies
       Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

        YNO
        U       Yes. Describe         .......


     Official Form 106A/B                                                                             Schedule A/B: Property                                                                                           page 8
Filed 05/06/19                                                                                         Case 19-22899                                                                                                       Doc 1
     Debtor 1              ti41P'4LAMiddleiJlPt5.flt C- L"                                                                                          Case number        if
                           First Name      Name        Last Name




        Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

               No
         U     Yes. Describe .......      I

        Inventory
               No
         U     Yes. Describe



        Interests in partnerships or joint ventures
               No
         U     Yes. Describe.......Name of entity:                                                                                                                          % of ownership:

                                                                                                                                                                                                  $


                                                                                                                                                                                                  $

    43. Cujtomer lists, mailing lists, or other compilations
         L     No
         U     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

                       UNo
                       U    Yes. Describe.........



    44.Abusinessrelated
        n)              property you did not already list
               No
         U     Yes. Give specific
                                                                                                                                                                                                      $
               information .........
                                                                                                                                                                                                      $




                                                                                                                                                                                                      $



    45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
                                                                                                                                                                                                      $
        forPart 5. Write that number here .........................................................................................................................................      4


                       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest ln
                       If you own or have an interest in farmland, list it in Part 1.


        Do,you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
               No. Go to Part 7.
         U    Yes. Go to line 47.                                                                                                                                                                             -

                                                                                                                                                                                                  Current value of the
                                                                                                                                                                                                  portionyou own?
                                                                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                                                                  or exemptions.
         Farm animals
         Examples: Livestock, poultry, farm-raised fish

         UN0
         UYes .......................... I       .                                                                                                                                            I

                                                                                                                                                                                                          $



     Official Form 106A/B                                                                    Schedule A/B: Property                                                                                               page 9
Filed 05/06/19                                                                                              Case 19-22899                                                                                                                    Doc 1
     Debtor 1                                         )c11I'c I4Q                                                                                           Case number
                          First game             Middle Name                     Last Name




       Crops—either growing or harvested

             No
        U    Yes. Give specific
             information . ............                                                                                                                                                                                 $

       Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
        UNo
        UYes........................... I

                                                                                                                                                                                                                        $

       Farm and fishing supplies chemicals, and feed

        UNo
        UYes

                                                                                                                                                                                                                        $

    51.Any farm- and commercial fishing-related property you did not already list
             No
        U    Yes. Give specific
             information . ............                                                                                                                                                                                 .
                                                                                                                                                                                                                        a



       Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       forPart 6. Write that number here ........................................................................................................................................................ 4




                      Describe All Property You Own or Have an Interest in That You Did Not List Above

        Do you have otherproperty of any kind you did not already list?
        Examples: Season tickets, country club membership

              No
                                                                                                                                                  .                                                                         $________________
        U    Yes. Give specific
             information                                                                                                                                                                                                    $_________________




       Add the dollar value of all of your entries from Part 7. Write that number here ................................................................... 4                                                                $________________




    ITil:             List the Totals of Each Part of this Form                                                                                                                     -,


       Part 1: Total real estate, line 2.....................................................................................................................................................................

       Part 2: Total vehicles, line 5                                                                                      $________

       Part 3: Total personal and household items, line 15                                                                     3,55O
       Part 4: Total financial assets, line 36

       Part 5: Total business-related property, line 45                                                                    $0
       Part 6: Total farm- and fishing-related property, line 52                                                           $'
       Part 7: Total other property not listed, line 54


       Total personal property. Add lines 56 through 61..................                                                                             1        Copy personal propey total                       4
                                                                                                                                                                                                                    E
       Total of all property on Schedule A/B. Add line 55 + line 62........................................................................................




     Official Form I06NB                                                                         Schedule A/B: Property                                                                                                            page 10
Filed 05/06/19                                                                      Case 19-22899                                                                               Doc 1



      Debtor 1              N J IV4L C A 10i1ZWfl1VG L EE
                            Firsl Name      -        Middle Name     .               Last Name

      Debtor  2
      (Spouse, if tiling)   First Name               Middle Name                     Last Name


      United States Bankruptcy Court for the:                      District of   CkL.I1'D94V Vt

      Case number                                                                                                                                          U   Check if this is an
       (If known)
                                                                                                                                                               amended filing



     Official Form 106C
     Schedule C: The Property You Claim as Exempt                                                                                                                        04/19

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
     Using the property you listed on Schedule A/B: Property (Official Form 1 O6AIB) as your source, list the property that you claim as exempt. If more
     space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
     your name and case number (if known).

     For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
     specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
     of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
     retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
     limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
     would be limited to the applicable statutory amount.                                                     -


     •1                  Identify the Property You Claim as Exempt


                Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
                    You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                U   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



                For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


                 Brief description of the property and line on           Current value of the         Amount of the exemption you claim        Specific laws that allow exemption
                 Schedule A/B that lists this property                   portion you own

        •                                                                Copy the value from          Check only one box for each exemption.
                                                                         Schedule A/B

                Brief
                description:
                                    Vtict                                    o1ooO.                   U $________
                Line from
                                                                                                           ' 100%of fair market value, upto
                                                                                                           any applicable statutory limit      CCP £c 103.IlOCt'X2)
                Schedule A/B:
                                          .••                                                    -.
                Brief                ___________________
                description:                                             $                            LJ
                                                                                                            00% of fair market value, up to
                Line from
                                                                                                           any applicable statutory limit
                Schedule A/B:

                Brief
                description:                                             $   1 1 3W 00                U $________
                                                                                                            00% of fair market value, up to
                Line from
                Schedule A/B:                                                                              any applicable statutory limit      CCP         103. (40 Lb)C)

                Are you claiming a homestead exemption of more than $170,350?
                (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed onor after the date of adjustment.)

                    No
                U   Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            •       U    No
                    U    Yes



     Official Form 1060                                                  Schedule C: The Property You Claim as Exempt                                               page 1 of   2,
Filed 05/06/19                                                         Case 19-22899                                                                             Doc 1
      Debtor 1 W4WAIGA Wjj4MNE LF                                                                     Case number
                  First Name Last NameMiddle Name




    E-0ri'511111 Additional Page


    •     Brief description of the property and line         Current value of the      Amount of the exemption you claim       Specific laws that allow exemption
          on Schedule A/B that lists this property           portion you own
                                                             Copy the value from       Check only one box for each exemption
                                                             Schedule NB

         Brief
         description:
                                I t11p                       $_1)                      U   $
                                                                                           100% of fair market value, upto
         Line from
                                                                                           any applicable statutory limit                 103.
                                                                                                                               _______________________
         Schedule NB:

         Brief
                                                            $ _2.00.00
         description:
         Line from
         Schedule NB:
                               12.
                                                                                       rel  O0% of fair market value, up to
                                                                                           any applicable statutory limit      ccc'             -103. (40(b)C4      )




         Brief
         description:                                        $34000
                                                                                            00% of fair market value, up to
         Line from                                                                                                             CCP SCt• 13. 140(b)c3)
                                                                                           any applicable statutory limit
         Schedule NB:

    •    Brief                 _______________
    •    description:
                                                             $O.00
                                                              _                        U $________
                                                                                            00% of fair market value, up to
         Line from                                                                                                             ccc' 9€cr. '103. 14 O(b)(1)
         Schedule A/B:                                                                     any applicable statutory limit

         Brief
         description:          cktcIi                        $S0.00                    U   $
                                                                                           i00% of fair market value, up to
         Line from                                                                                                             CCP SECt. 103 .14b(1)(S)
                                                                                            any applicable statutory limit
         Schedule NB:

         Brief
         description:
                                                               1 -2500
                                                             $________________         U
                                                                                           100% of fair market value, up to
         Linefrom                                                                                                              CC P 'ECr        7o2,.
         Schedule NB:
                               11.2-                                                       any applicable statutory limit


         Brief
         description:                                                                  U$ _______
                               -ii                                                     U 100% of fair market value, up to
         Line from
         Schedule NB:                                                                      any applicable statutory limit       II J. S . C..            22.
                                                                                                    ----------------
         Brief                                      IpcIT
         description:                                        $ _401). 00               es 400- 00
                                                                                       U 100% of fair market value, up to
         Line from             2.2                                                         any applicable statutory limit      CCP    .ccCt.   r703• l4c6Xc)
                                                                                                                                                      ________
         Schedule NB:


         Brief
         description:                                        $                         U$
                                                                                       U 100% of fair market value, up to
         Line from
                                                                                           any applicable statutory limit
         Schedule NB:

         Brief
         description:                                        $                         U$
         Line from                                                                     U 100% of fair market value, up to
         Schedule NB:                                                                      any applicable statutory limit

         B rief
         description:                                        $                         U$
                                                                                   •   U 100% of fair market value, up to
         Line from
                                                                                           any applicable statutory limit
         Schedule NB:


         Brief
         description:                                        $                         U$
                                                                                       U 100% of fair market value, up to
         Line from
         Schedule NB:                - --                                                  any applicable statutory limit



    Official Form 106C                               -      Schedule C: The Property You Claim as Exempt                                         page a.... of
Filed 05/06/19                                                                          Case 19-22899                                                                               Doc 1


      Debtor 1            !1ML
                                                 1P111S4 C        i..cc
                           Flmt Name                      Middle Name                   Last Name

      Debtor 2
      (Spouse; If filing) First Name                      Middle Name                   Lest Name


      United States Bankruptcy Court for the:        6*1'P'N                            District o0iUff44
                                                                                                    (State)
      Case number
      (If known)                                                                                                                                              U Check if this is an
                                                                                                                                                                    amended filing

      Official Form 106D
      Schedule D: Creditors Who Have Claims Seàured by Property                                                                                                                  12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     Information. If more space Is needed, copy the Additional Page, fill It out number the entries, and attach it to this form. On the top of any
     additional pages, write your'name and case number (if known).


     1. Do any creditors have claims secured by your property?
            lid No. Check this box and submit this form to the court with your other schedules.You have nothing else to report on this form.
            U Yes. Fill in all of the information below.


                       List All Secured Claims




   L
           74
                                                                                                                                   Co!umnA "i,       ' oIumnB'               Co1umnC
             Ist all secured cIa1                                                                                                    mount of claimale ofcollateral I Uns'cured
           ior eachcla,rn.!f                  creqitori,as aparticular.clatrn,UsttheothercreditorsinPart:2.                   '   T)o not deduct the  l that supports this I portion -
           Asmuch as possible t'I Is t theclatr in alphabetical order acéording'to th' reditofs name                               value o c.tlateral I claim                Ii any
     2.1
                                                                   Describe the property that secures the claim:                   $                   $
            Creditor's Name


            Number            Street                                                                          S

                                                                   As of the date you file, the claim is: Check all that apply.
                                                                        Contingent
                                                                        Iinhiquidated
            City                           State ZIP Code
                                                                   U    Disputed
       Who owes the debt? Check one.                               Nature of lien. Check all that apply.
       O        Debtor I only                                      U    An agreement you made (such as mortgage or secured
       U        Debtor 2 only                                           car loan)
       O        Debtor 1 and Debtor 2 only                         U    Statutory lien (such as tax lien, mechanic 's lien)
       U        At least one of the debtors and another            U    Judgment lien froma lawsuit
                                                                   U    Other (including a right to offset)
       U        Check if this claim relates to a
                community debt
       Date debt was Incurred                                      Last 4 digits of account number - - - -

                                                                   Describe the property that secures the claim:                   $                   $
            Creditor's Name


            Number            Street

                                                      As of the date you file, the claim is: Check all that apply.
                                                      0 contingent
                  ____________________________________ 0 Unllquidated
           City                        ,   State ZiP Code
                                                                   0 Disputed
      Who owes the debt? Check one.                                Nature of lien. Check all that apply.
      0         Debtor 1 only                                      U    An agreement you made (such as mortgage or secured                                      '
      O         Debtor 2 only                                           car loan)
      0         Debtor I and Debtor 2 only                         0    Statutory lien (such at tax lien, mechanic 's lien)
      0         At least one of the debtors and another          ,0     Judgment lien from a lawsuit
                                                                  U Other (including a right to offset)
      U  Check if this claim relates to a
         community debt
      Date debt was incurred                                      Last 4 digIts of account number - - - -
           Add th dollar value of your entries in Column A on this page Write that number here


       Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of
Filed 05/06/19                                                                    Case 19-22899                                                                                      Doc 1


          Debtor 1                    fP4'4Lel           flP4L11t'16      LEG'-
                                  First Name               Middle Name              Last Name

          Debtor 2
          (Spouse, if   filing)   First Name               Middle Name              Last Name


          United States Bankruptcy Court for the:                                   District of
                                                                                                  (State)
                                                                                                                                                             U   Check if this is an
          Case number
          (If known)                                                                                                                                             amended filing


     Official Form 106E/F
     Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                           12/15

     Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
     List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule
     A/B: Property (Official Form I O6AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form I 06G). Do not include any
     creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space Is
     needed, copy the Part you need, fill it out, number the entries In the boxes on the left. Attach the Continuation Page to this page. On the top of
     any additional pages, write your name and case number (if known).

                          List All of Your PRIORITY Unsecured Claims

             Do,,any creditors have priority unsecured claims against you?
             1I   No. Go to Part 2.
             U    Yes.
            List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
            each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
            nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
            unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
          - (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)                          -                      -
      •                                                                                                                                   Total claim       Priority           Nonpriority
                                                                                                                                                            amount             amount

                                                                           Last 4 dIgits of account number - - - - $                                    $                  $
               Priority creditor's Name
                                                                           When was the debt Incurred?
               Number                Street

                                                                           As of the date you file, the claim is: Check all that apply.

               city                              State      ZIP code
                                                                           U   Contingent
                                                                           U   Unliquidated
               Who incurred the debt? Check one.
                                                                           U   Disputed
               U Debtor 1 only
               U Debtor 2 only                                             Type of PRIORITY unsecured claim:
               U Debtor 1 and Debtor 2 only                                U   Domestic support obligations
               U At least one of the debtors and another                   U   Taxes and certain other debts you owe the government
               U      Check if this claim is for a community debt          U   Claims for death or personal injury while you were
               Is the claim subject to offset?.                                intoxicated
                   No                                                      U   Other. Specify
               U Yes
                                                                           Last 4 dIgits of account number
               Prionty creditor's Name
                                                                           When was the debt incurred?
               Number                Street
                                                                           As of the date you file, the claim Is: Check all that apply.
                                                                           U   Contingent
               city                              State      ZIP code       U   Unliquidated
               Who incurred the debt? Check one.                           U   Disputed
               U Debtor I only                                             Type of PRIORITY unsecured claim:
               U Debtor 2 only
                                                                           U   Domestic support obligations
               U Debtor 1 and Debtor 2 only
               U At least one of the debtdrs and another                   U   Taxes and certain other debts you owe the government
                                                                           U   Claims for death or personal injury while you were
               U      Check if this claim Is for a community debt              intoxicated
               Is the claim subject to offset?                             U   Other. Specify
               UN0
               UYes


     Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of
Filed Debtor
      05/06/19
             I w1FiflLC                                  1       I'E                     Case 19-22899              Case number   (if   known)_________________________Doc 1
                         First Name        Middle Name            Last Name


                        List All of Your NONPRIORITY Unsecured Claims

        Do any creditors have nonpriority unsecured claims against you?
           U   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
               Yes

       List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
       nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
       included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
       claims fill out the Continuation Page of Part 2.

                                                                                                                                                                        L   Total claim

     II]                        fcMCp-tC-ft
           Nonptiotity creditor's Name       .
                                                                                             . Last4digitsofaccountnumberl
                                                                                                                                               4                        $______________________
                                                                                               When was the debt incurred?

           Number             Street
           çLp,o 1                     c     qq
           City                                                State          ZIP code         As of the date you file, the claim is: Check all that apply.

                                                                                               U   Contingent
           Who incurred the debt? Check one.                                                       Unliquidated
                   Debtor I only                                                               U   Disputed
           o       Debtor 2 only
           O       Debtor 1 and Debtor 2 Only                                                  Type of NONPRIORITY unsecured claim:
           U       At least one of the debtors and another                                     U   Student loans

           U       Check If this claim Is for a community debt                                 U   Obligations arising out of a separation agreement or divorce
                                                                                                   that you did not report as priority claims
           Is the claim subject to offset?                                                     U   Debts to pension or profit-sharing plans, and other similar debts
               '   No                                                                              Other. Specify CREDIt       C'P-D
           U       Yes

                                                                                               Last 4 digits of account number - - -
           iai 4l P CO11C1its.. -SEvIC
           Nonpriority Creditor's Name                                                         When was the debt incurred?

           ,Bl ip        S. CivtR Cl.
           Number              Street
                                                                                               As of the date you file, the claim is: Check all that apply.
            Revb.t...i/                    1O
           City                                                5tate          ZIP Code
                                                                                               0   Contingent
           Who incurred the debt? Check one.                                                       tJnliquidated

                   Debtor 1 only
                                                                                               0   Disputed

           U       Debtor 2 only
                                                                                               Type of NONPRIORITY unsecured claim:
           U       Debtor I and Debtor 2 Only
           U       At least one of the debtors and another                                     0   Student loans
                                                                                               0   Obligations arising out of a separation agreement or divorce
           U       Check if this claim Is for a community debt                                     that you did not report as priority claims
           Is the claim subject to offset?                                                     0     ebts to pension or profit-sharing plans, and other similar debts

           ErNo                                                                                    Other. Specify   C,REDfl CA'PD
           U       Yes


           CAIVIIE C,'cR0L                                                                     Last 4 digits of account number
                                                                                                                                                                        $l,200.00
           Nonpriotity Creditor's Name
                                                                                               When was the debt Incurred?
           %OD1             MDcJ'J flfl.UPR.
           Number              Street
           gfC1UID,WA q'352..                                                                  As of the date you file, the claim is: Check all that apply.
           City                                                State          ZIP Code
                                                                                               U Contingent
           Who incurred the debt? Check one.
                                                                                                   Unliquidated
                   Debtor 1 only
                                                                                               U Disputed
           U       Debtor 2 only
           U       Debtor 1 and Debtor 2 only                                                  Type of NONPRIORITY unsecured claim:
           U       At least one of the debtors and arto'ther
                                                                                               U Student loans
           U       Check if this claim is for a community debt                                 0 Obligations arising out of a separation agreement or divorce
                                                                                                  that you did not report as priority claims
           Is the claim subject to offset?
                                                                                               0 Debts to pension or profit-sharing plans, and other similar debts
                    o.
                                                                                                   Other. Specify ReVrAL D1
           U       Yes




      Official Form 106E/F                                             Schedule ElF: Creditors Who Have Unsecured Claims                   '                                     page of
Filed Debtor
      05/06/19
             1 /fMLk Middle
                     KuName TI'                                    LC-16              Case 19-22899              Case number                                                  Doc 1
                       First Name                            Last Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                             Total claim



                                                                                             Last 4 digits of account number         I A o3
             ,plTh(. oN
         Nonptiority Creditor's Name
                                                                                             When was the debt Incurred?
         1OO)' 30'ZSI
         Number             Street
                                                                                             As of the date you file, the claim is: Check all that apply.
         CkL.1 LaKe CWY, UI                      . 5 1 1 30
        City                                              State            ZtP Code          U Contingent
                                                                                             Ur Unliquidated
        Who Incurred the debt? Check one.                                                    U Disputed
           ' Debtor 1 only
         U      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         U      Debtor 1 and Debtor 2 only                                                   U    Student loans
         U      At least one of the debtors and another                                      U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
         U      Check if this claim is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                          Other. Specify   C.CPIt      CAV)
                No
         Ues




                                                                                             Last 4 digits of account number q            Cl                           $
        Ck'irAL614 BktX
         Nonpriority Creditor's Name
                                                                                             When was the debt Incurred?
         i'.o.
         Number          - Street
                                                                                             As of the date you file, the claim is: Check all that apply.
                i - L4KE'CIt'4,IAT                  '113b
         City                                             State            ZtP Code          U    Contingent
                                                                                                  Unliquidated
         Who incurred the debt? Check one.                                                   U    Disputed
             'Debtor I only
         U      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         U      Debtor I and Debtor 2 only                                                   U    Student loans
         U      At least one of the debtors and another                                      U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
         U      Check If this claim Is for a community debt
                                                                                                  Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                          Other. specify   CeDT CflPP
                No--
         Uves




         CM 811W. awliv ea                        CMV-
                                                                                             Last 4 digits of account number              1          fj_
         Nonpriority Creditor's Name
                                                                                             When was the debt incurred?
                                    (ptIl
         Number              Street
                                                                                             As of the date you file, the claim is: Check all that apply.
        ico.i'( iMtD 4iiri
         City                                             State            ZIP Code          U    Contingent
                                                                                                  Unliquidated
         Who incurred the debt? Check one.                                                        Disputed
                Debtor 1 only
         U      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         U      Debtor 1 and Debtor 2 only
                                                                                             U    Student loans
         U      At least one of the debtors and another                                      U     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority daims
         U      Check If this claim is for a community debt
                                                                                                 , Debts to pension or profit-sharing plans, and other similar debts
         Isye claim subject to offset?                                                            Other. Specify   CE1'DIt C.fp
                No
         U      Yes




     Official Form 106E/F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                    page of
Filed 05/06/19                                                                                 Case 19-22899                                                                                     Doc 1
     Debtor 1               tftitA
                            First Name        Middle Name
                                                            flW6 t.c                                                               Case number   (If
                                                                       Last Name



                           Your NONPRIORITY Unsecured Claims                              -   Continuation Page



     After listing any entries on this page nUmber them beginning with 45 followed by 46 and so forth                                                                                     Total claim




                 coVg-q                                                                                       Last 4 digits of account number             157 10   1 5
           Nonpnority Creditors Name
                                                                                                              When was the debt Incurred?
           1Q.())C    'fco4
           Number Street
                                                                                                              As of the date you file, the claim is: Check all that apply.
                           'rot'.1Wk
           City                                                 State               ZIP Code                  U    Contingent
                                                                                                                   Unliquidated
           Who incurred the debt? Check one.
                                                                                                              U    Disputed
                      Debtor 1 only
           U          Debtor2 only                                                                            Type of NONPRIORITY unsecured claim:
           U         Debtor 1 and Debtor 2 only
                                                                                                              0    Student loans
           U         At least one of the debtors and another
                                                                                                              U    Obligations arising out of a separation agreement or divorce that
                                                                                                                   you did not report as priority claims
           U         Check if this claim is for a community debt
                                                                                                              U      ebts to pension or profit-sharing plans, and other similar debts
           is the claim subject to offset?                                                                         Other. Specify C1L Pt1t*J                  Ppit"t

           U         Yes




                                                                                                              Last 4 digits of account number             0        5                      550.
           CP€DIT               WC        9AiV(
           Nonpnonty Creditor's Name
                                                                                                             When was the debt incurred?
           PD. por
          Number                Street
                                       '1Wl2
                                                                                                             As of the date you file, the claim is: Check all that apply.
           L-AS V                        ?"   V         We S'1 I c(3
          City                                                 State               ZIP Code                  U     Contingent
                                                                                                                   Unliquidated
          Who incurred the debt? Check one.                                                                  U     Disputed
                 '   Debtor I only
          U          Debtor 2 only                                                                           Type of NONPRIORITY unsecured claim:
          U          Debtor I and Debtor 2 only
                                                                                                             U    Student loans
          U          At least one of the debtors and another
                                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                                  you did not report as priority claims
          U          Check If this claim is for a community debt
                                                                                                             Uebts to pension or profit-sha ri ng plans, and other similar debts
          is the claim subject to offset?                                                                    L1   Other. Specify   C91 CIP..D
          LY No
          U          Yes



                                                                                                             Last 4 digits of account number                  -    -   -



          Nonpnonty Creditor's Name
                                                                                                             When was the debt incurred?
                                     qee'iS
          Number               Street
                                                                                                             As of the date you file, the claim is: Check all that apply.

         City                                                  State               ZIP Code                  U    Contingent
                                                                                                                  Unhiquidated
         Wh Incurred the debt? Check one.                                                                    U    Disputed
                 Debtor I only
         U       Debtor 2 only                                                                              Type of NONPRIORITY unsecured claim:
         U       Debtor 1 and Debtor 2 only
                                                                                                             U    Student loans
         U       At least one of the debtors and another
                                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                                  you did not report as priority claims
         U       Check if this claim is for a community debt

         Is the claIm subject to offset?
             '   No
                                                                                                            e
                                                                                                            U      ebts to pension or profit-sharing plans, and other similar debts
                                                                                                                  Other. SpecifyC.'RCtT       Ct1P

         U       Yes




     flffir.irsl Frsrm 1flRIF                                      ShøduiI           FI       f ~ romrlitnra Whv I4ua ilnca,IIrAd'I (IIni                                               nmn
Filed 05/06/19                                                                                 Case 19-22899                                                                                  Doc 1
     Debtor I                tIW4I.ECt              HPLcTTh            (4E                                                    Case number
                              First Name       MddIe Name              Last Name


                                                                                                                                            .
                           Your NONPRIORITY Unsecured Claims -. Continuation Page

                                                                                                                                                                .,.               1
     After listing any entries on this page number them beginning with 45 followed by 46 and so forth                                                                                 Total claim




                          Drt        ON& ' -t
                                                                                                       Last 4 digits of account number - -                  -     -
                                                                                                                                                                                      $),   374• v
           Nonpnority Creditors Name
                                                                                                       When was the debt incurred?

           Number                    Street
                                                                                                       As of the date you file, the claim is: Check all that apply.
           L.,                        &it 1
           City                                                 State               ZIP Code           U      Contingent
                                                                                                              Unliquidated
           Who incurred the debt? Check one.                                                           U      Disputed
                    "   Debtor I Only
           U            Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
           U         Debtor I and Debtor 2 only
                                                                                                       U      Student loans
           U         At least one of the debtors and another
                                                                                                       U      Obligations arising out of a separation agreement or divorce that
                                                                                                              you did not report as priority claims
           U         Check If this claim is for a community debt
                                                                                                       U      Debts to pension or profit-sharing plans, and other similar debts
           ls           e claim subject to offset?                                                                                 Dl1 CmD
           Y
           UYes
                     No
                                                                                                              Other. Specify




     I'                                                                                                                                         1 7 S
                                                                                                      Last 4 digits of account number
                 101         w
           Nonpriority Creditor's Name
                                                                                                      When was the debt incurred?
          .4                     .    tSADjThI              9VD.
          Number                     Street
                                                                                                      As of the date you file, the claim is: Check all that apply.
                                              CO tDI)
          City                                                 State               ZIP Code           U       Contingent
                                                                                                              Unliquidated
          Who incurred the debt? Check one.                                                           U      Disputed
                '   Debtor I only
          U         Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
          U         Debtor I and Debtor 2 only
                                                                                                      U      Student loans
          U         At least one of the debtors and another
                                                                                                      U      Obligations arising out of a separation agreement or divorce that
                                                                                                             you did not report as priority claims
          U         Check If this claim is for a community debt
                                                                                                      U.Debts to pension or profit-sharing plans, and other similar debts
          ls)he claim subject to offset?                                                                 I   Other. Specify______________________________
                    No
          U         Yes



                                                                                                      Last 4 digits of account number
          VNIIAT4-rcD Rp CU'.%
          Nonpriotity Creditor's Name
                                                                                                      When was the debt incurred?
                    0. Bw                  cni rj
          Number                 Street
                                                                                                      As of the date you file, the claim is: Check all that apply.
          City                                                 State               ZIP Code           U      Contingent
                                                                                                             Unliquidated
          Who incurred the debt? Check one.
                                                                                                      U      Disputed
                    Debtor I only
          U         Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
          U         Debtor I and Debtor 2 only -
                                                                                                     U       Student loans
          U      At least one of the debtors and another
                                                                                                     U       Obligations arising out of a separation agreement or divorce that
                                                                                                             you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                                     U       Debts to pension or profit-sharing plans, and other similar debts
          7claim subject to offset?
          Is                                                                                         'Other.                 T) eV
                 No
          U     Yes




     C)ffir.iml Fnrm lOAF/F                                        Srrhdu,i          FIF (rdinre Whs i.iun iincu,rod (leime                                                       nm,,m
Filed 05/06/19                                                                                Case 19-22899                                                                                Doc 1
     Debtor I              tSI'!IVaL4          ltiP-i11J i'td(           1-GlEr.                                               Case number
                           First Name      Middle Name                Last Name



                          Your NONPRIORITY Unsecured Claims - Continuation Page


     After lusting any entries on this page number them beginning with 45 followed by 46 and so forth                                                                               Total claim



                                                                                                          Last 4 digits of account number              - -
             'Ffltt - MthoL c1epti-
           Nonpriority Creditors Name
                                                                                                         When was the debt incurred?
                                   (ODD TP&T
           Number               Street
                                                                                                         As of the date you file, the claim is: Check all that apply.
                                                         c-nw)
           City                                                State               ZIP Code              U1.contingent
                                                                                                              ' Unliquidated
           Who incurred the debt? Check one.
                                                                                                         U     Disputed
                '    ebtor 1 only
           U        Debtor2only                                                                          Type of NONPRIORITY unsecured claim:
           U        Debtor I and Debtor 2 only
                                                                                                         U     Student loans
           U        At least one of the debtors and another
                                                                                                         U     Obligations arising out of a separation agreement or divorce that
                                                                                                               you did not report as priority daims
           U        Check if this claim is for a community debt
                                                                                                         U     Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                                     Other. Specify CPDrt       ca p1)
           U        Yes




                                                                                                         Last 4 digits of account number -            -     -     -                $_Ii
                I*4SO4, 1 '*'4TD
          Nonpriority Creditor'sName
                                                                                                         When was the debt incurred?
           2O                              t4tj IY-
          Number               Street
                                                                                                         As of the date you file, the claim Is: Check all that apply.
                                    Cfr    1LD
          City


          Who incurred the debt? Check one.
                                                              State               ZIP Code

                                                                                                         r
                                                                                                         11
                                                                                                         U
                                                                                                             ,,_contingent
                                                                                                               unhiquidated
                                                                                                               Disputed
          IdeDebtor I Only
          U Debtor 2 only                                                                               Type of NONPRIORITY unsecured claim:
          U Debtor I and Debtor 2 only                                                                   U     Student loans
          U At least one of the debtors and another                                                      U Obligations arising out of a separation agreement or divorce that
                                                                                                            you did not report as priority claims
          U Check if this claim is for a community debt
                                                                                                              Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                                     Other.Specify        eti'1i_ pe91-
                 No
          U     Yes


                                                                                                                                                                                   $4I4.
                                                                                                        Last 4 dIgits of account number - - - -
          M IIL'1-,4 cPtD t'                     MPI 1/'i'1 MIVW
         Nonpnority Creditor's Name
                                                                                                        When was the debt incurred?
           P 0.                         g 3iDøf
         Number               Street
                                                                                                        As of the date you file, the claim Is: Check all that apply.
          'cirNDl-fJo,Cç                     C1 1-cl 13
         City                                                 State               ZIP Code              Uontingent
                                                                                                              Unliquidated
         Who incurred the debt? Check one.                                                              U Disputed
         Rf Debtor 1 only
         U Debtor 2 only                                                                               'Type of NONPRIORITY unsecured claim:
         U      Debtor 1 and Debtor 2 only
                                                                                                        U Student loans
         U      At least one of the debtors and another
                                                                                                        U Obligations arising out of a separation agreement or divorce that
                                                                                                           you did not report as priority daims
         U      Check if this claim is for a càmmunity debt
                                                                                                        U •Debts to pension or profit-sharing plans, and other similar debts
              he claim subject to offset?                                                                     Other. Specify pQfvDeg ii'tOL
         9No
         U    Yes




     (ffir.irsl Fnrm 10tIFIF                                          shrIu,i       FIF il"norilifnirc Whn Ilrss,a iinaôr'uirod (Iaima                                             --nf
Filed 05/06/19                                                                         Case 19-22899                                                                                 Doc 1
     Debtor I           tf4Ivtt%M                1PflP'4            I_                                              Case number
                        First Name      Middle Name            Last Name



                       Your NONPRIORITY Unsecured Claims - Continuation Page


     After listing any entries on this page number them beginning with 4 5 followed by 46 and so forth                                                                        Total. Iaim



                                                                                               Last 4 digits of account number -                   -      -
                       flbLio zc(,oV12
          Nonptiority Creditors Name
                                                      1
                                                                                               When was the debt incurred?
             I10 CDpV'bP.Rc'- 9v 1 D,4-OO
          Number             Street
                                                                                               As of the date you file, the claim is: Check all that apply.
           W'P-fot-             1 VA     i-01
          City                                              State           ZIP Code           U       ontingent
                                                                                                    Urtliquidated
          Who incurred the debt? Check one.                                                    U    Disputed
                         1 only
          U      Debtor2 only                                                                 Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
                                                                                               U    Student loans
          U      At least one of the debtors and another                                       U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
          U      Check If this claim is for a community debt
                                                                                               U       ebts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                           Other. Specify   CblT C.1PD
                 No
          U      Yes




                                                                                              Last 4 digIts of account number            I 0 3 1._
                 QeJI                  LGftsII.'
          Nonprionty Creditor's Name
                                                                                              When was the debt incurred?
           2 So WEclr DATA t)P- I VC-
          'F4umber          Street
                                                                                              As of the date you file, the claim is: Check all that apply.
          PP,'rp€-g, VT                      4o2 0
                                                                                                  K'
          City                                             State           ZIP Code           U,ontingent
                                                                                                   Unliquidated
          Who incurred the debt? Check one.                                                   U    Disputed
          Rf Debtor I only
          U Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
                                                                                              U    Student loans
          U      At least one of the debtors and another
                                                                                              U    Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority daims
          U      Check if this claim is for a community debt
                                                                                              U     ebts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                          Other. Soecifv


          U      Yes


                                                                                                                                                                          $
                                                                                              Last 4 digIts of account number
         Nonpriority Creditor's Name
                                                                                              When was the debt incurred?
         Number,           Street
                                                                                              As of the date you file, the claim Is: Check all that apply.

         City                                              State           ZIP Code           U     ontingent

         Who incurred the debt? Check one.
                                                                                              k    Unhiquidated
                                                                                              U    Disputed
                Debtor I only
         U      Debtor 2 only                                                                 Type of NON PRIORITY unsecured claim:
         U      Debtor I and Debtor 2 only
                                                                                              U    Student loans
         U      At least one of the debtors and another
                                                                                              U    Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
         U      Check if this claim is for a community debt
         Is the claim subject to offset?                                                      e     ebts to pension or profit-sharing plans, and other similar debts
                                                                                                    ther. Specify______________________________


         U      Yes




     flfflr,iml Fnrm lflRF/F                                   SrrhAel,IIA   FIF (rAdi*.rmWhn Ws,A iincoe'uirod (iimc                                                     nrsn      ,'sf
Filed 05/06/19                                                                                Case 19-22899                                                                               Doc 1
     Debtor 1                'tVIL&1 Ft1YJiflP4. Lc&                                                                          Case number e known)____________________________
                             rat Name         Middle Name             Last Name



     •iw                  Your NONPRIORITY Unsecured Claims - Continuation Page



     After listing any entries on this page number them beginning with 4 5 followed by 46 and so forth                                                                             Total claim



           Th                            or                                                           Last4digits of account number                              ..L.
           Nonpilotity Creditor's Name
                                                                                                      When was the debt Incurred?
           j?D OV                        4Wi
           Number               Street
                                                                                                      As of the date you file, the claim is: Check all that apply.
                                             ô-
           City                                                State               ZIP Code           U       Contingent
                                                                                                          '   Unliquidated
           Who incurred the debt? Check one.                                                          U       Disputed
                    Debtor I only
           U        Debtor2 only                                                                      Type of NONPRIORITY unsecured                claim:
           U        Debtor I and Debtor 2 only
                                                                                                      U       Student loans
           U        At least one of the debtors and another
                                                                                                      U       Obligations arising out of a separation agreement or divorce that
                                                                                                              you did not report as priority claims
           U        Check If this claim is for a community debt
                                                                                                      U       Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                               '    Other. Specify    PWm C4P-P
                '   No
           U        Yes



                                                                                                                                                      S CJ                         17S. 6D
                4     'IcBIG7W                Cpft                                                   Last 4 digits of account number'                           (a

                           Creditor's Name
                                                                                                     When was the debt Incurred?
           P- 0, Ruc 'JpSC
          Number               Street
                                                                                                     As of the date you file, the claim is: Check all that apply.

          City

          Who incurred the debt? Check one.
                                                              State               ZIP Code
                                                                                                     e
                                                                                                     U
                                                                                                               ontingent
                                                                                                               nliquidated
                                                                                                              Disputed
                '   Debtor I only
          U         Debtor 2 only                                                                    Type of NONPRIORITY unsecured                 claim:
          U         Debtor I and Debtor 2 only
                                                                                                     U        Student loans
          U         At least one of the debtors and another
                                                                                                     U       Obligations arising out of a separation agreement or divorce that
                                                                                                             you did not report as priority claims
          U         Check if this claim Is for a community debt
                                                                                                     U       Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                                    Other. Specify    pv'lel,,ca(.       %31
                    No.
          U         Yes




                         t'M ICOtJTfl ,             )
                                                                                                     Last 4 digits of account number
          Nonpnonty Credittr's Name
                                                                                                     When was the debt incurred?
           p.D
          Number              Street
                                                                                                     As of the date you file, the claim is: Check all that apply.
            Iew1rI-1DE                            'flf4
                                                                                                     U
                                                                                                       F'
         City                                                 State               ZIP Code                   Contingent
                                                                                                             Unliquidated
         Who incurred the debt? Check one.
                                                                                                     U       Disputed
         U      Debtor 1 only
         U      Debtor 2 only                                                                        Type of NONPRIORITY unsecured                claim:
         U      Debtor I and Debtor 2 only
                                                                                                     U    Student loans
         U      At least one of the debtors and another
                                                                                                     U    Obligations arising out of a separation agreement or divorce that
                                                                                                          you did not report as priority claims
         U      Check if this claim is for a community debt

         Is the claim subject to offset?
         U      No
                                                                                                    ,T    Debts to pension or profit-sharing plans, and other similar debts
                                                                                                          Other. Specify      Pet-

         U      Yes




     Offinisl        rirm IflRFIF                                 SrrhrI,iia FIF (rai'I1fñrra Whra 14nuo i inne'IIrAd (limc                                                       nmn
Filed 05/06/19                                                                             Case 19-22899                                                                                  Doc 1
     Debtor 1                                                                                                               Case number
                        First Name      Middle Name                Last Name



                       Your NONPRIORITY Unsecured Claims - Continuation Page

                                                                                                                                                                               I
     After listing any entries on this page number them beginning with 45 followed by 46 and so forth                                                                              Total claim




             fDWftP'                  scpv%ci                                                      Last 4 digIts of account number                            -
           Nonpriority Creditors Name

           P.O.        4         (OCjO                                                             When was the debt incurred?

           Number            Street
                                                                                                   As of the date you file, the claim is: Check all that apply.
                          DILIM         PA
          City                                              State               ZIP Code           U         ontingent
                                                                                                           Unliquidated
          Who incurred the debt? Check one.
                                                                                                   U       Disputed
                 Debtor I only
          U      Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
                                                                                                       "     udei1t loans
          U      At least one of the debtors and another
                                                                                                   U Obligations arising out of a separation agreement or divorce that
                                                                                                           you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                                   U       Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                          U       Other. Specify________________________________
                 No
          UVes




                                                                                                  Last 4 digits of account number                  -    - -
          Nonpriority Creditor's Name
                                                                                                  When was the debt incurred?

                                                                                                  As of the date you file, the claim is: Check all that apply.

          City                                             State               ZIP Code           U        Contingent
                                                                                                  U        Untiquidated
          Who Incurred the debt? Check one.                                                       U        Disputed
          U Debtor I only
          U Debtor 2 only                                                                         Type of NONPRIORITY unsecured claim:
          U Debtor I and Debtor 2 only'                                                           U        Student loans
          U At least one of the debtors and another                                               U    Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority claims
          U      Check if this claim Is for a community debt
                                                                                                  U    Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                         U    Other. Specify________________________________
          U      No
          U      Yes



                                                                                                  Last 4 digits of account number - - - -
         Nonpnonty Creditor's Name
                                                                                                  When was the debt incurred?

         Number            Street
                                                                                                  As of the date you file, the claim is: Check all that apply.

         City                                              State               ZIP Code           U    Contingent
                                                                                                  U    Unliquidated
         Who incurred the debt? Check one.
                                                                                                  U    Disputed
         U      Debtor 1 only
         U      Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
         U      Debtor I and Debtor 2 only
                                                                                                 U     Student loans
         U      At least one of the debtors and another
                                                                                                 U     Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority claims
         U      Check if this claim is for a community debt
                                                                                                 U     Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                         U     Other. Specify
         U      No
         U    Yes




     Offir.Ual Fnrm IflRFIF                                    Srhod,iia FI• tr,Ifterc Whn I.iuA iInAa-,,rad tIImc                                                             nrsn
Filed Debtor
      05/06/19
             1 t4t'IIL 11                    11y1ST11v& Lr                          Case 19-22899            Case number    (if known)___________________________________Doc 1
                        First Name     Middle Name           Last Name



     I                 List Others to Be Notified About a Debt That You Already Listed


         5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
            example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
            2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
            additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                                                                                       On which entry in Part I or Part 2 did you list the original creditor?
              Name

                                                                                       Line       of (Check one):    LI   Part 1: Creditors with Priority Unsecured Claims
              Number          Street                                                                                 U    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                       Last 4 digits of account number

              City                                   State               ZIP Code


                                                                                       On which entry in Part I or Part 2 did you list the original creditor?
              Name

                                                                                       Line        of (Check one):   LI   Part 1: Creditors with Priority Unsecured Claims
              Number          Street                                                                                 LI   Part 2: Creditors with Nonpriority Unsecured
                                                                                       Claims

                                                                                       Last 4 digits of account number
              City                                   State               ZIP Code                                          -




                                                                                       On which entry in Part I or Part 2 did you list the original creditor?


                                                                                       Line        of (Check one):   LI   Part 1: Creditors with Priority Unsecured Claims
              Number          Street                                                                                 LI   Part 2: Creditors with Nonpriority Unsecured
                                                                                       Claims

                                                                                       Last 4 digits of account number - - - -
              City                                   State               ZIP Code

                                                                                       On which entry in Part I or Part 2 did you list the original creditor?


                                                                                       Line        of (Check one):   LI   Part 1: Creditors with Priority Unsecured Claims
              Number          Street                                                                                 LI   Part 2: Creditors with Nonpriority Unsecured
                                                                                       Claims

                                                                                       Last 4 digits of account number - - - -
              City                                   State               ZIP Code


                                                                                       On which entry in Part I or Part 2 did you list the original creditor?
              Name

                                                                                       Line        of (Check one):   LI   Part 1:Creditors with Priority Unsecured Claims
              Number          Street                                                                                 U    Part 2: Creditors with Nonpriority Unsecured
                                                                                       Claims

                                                                                       Last 4 digits of account number      -    -    -    -
              City                                   State               ZIP Code

                                                                                       On which entry in Part I or Part 2 did you list the original creditor?
              Name

                                                                                       Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
                              Street                                                                                 U    Part 2: Creditors with Nonpriority Unsecured
                                                                                       Claims

                                                                                       Last 4 digits of account number      -    -    -    -
              City                                   State               ZIP Code


                                                                                       On which entry in Part I or Part 2 did you list the original creditor?


                                                                                       Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
              Number          Street
                                                                                                                     LI   Part 2: Creditors with Nonpriority Unsecured
                                                                                       Claims


              City                                   State               ZIP Code
                                                                                       Last 4 digits of account number - - - -



          Official Form 106E/F                                Schedule ElF: Creditors Who Have Unsecured Claims                                                   page of
Filed Debtor
      05/06/19
             1 PI'VtVcI LEM                     flTJ€           I_E        Case 19-22899             Case number(ff
                                                                                                                                                 Doc 1
                      First Name      Middle Name         Last Name




                   Add the Amounts for Each Type of Unsecured Claim



      6. Totalthe amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
         Add the amounts for each type of unsecured claim.




                                                                                               Total claim


                             Domestic support obligations                               6a
      Total claims:                                                                            $__________________
      from Parti
                             Taxes and certain other debts you owe the                                                             I
                             government                                                 6b.
                                                                                               $_____________________

                             Claims for death or personal injury while you were
                             intoxicated                                                6c.

                             Other. Add all other priority unsecured claims.
                             Write that amount here.                                    6d.
                                                                                              + $ _9
               -        Be. Total. Add lines 6a through 6d.                             6e.
      ---                                                                                      $




                                                                                                                  - -------- -


                        6f. Student loans                                               6f:
      Total claims                                                                              $
      from Part 2
                        6g. Obligations arising out of a separation agreement
                            or divorce that you did not report as priority
                            claims                                                      6g.     $______________________

                        6h. Debts to pension or profit-sharing plans, and other
                          • similar debts                                               6h.    $______________________

                        6i. Other. Add all other nonpnorty unsecured claims.
                            Write that amount here.                                     6i.   + $   2.0, 14. 9


                        6j. Total. Add lines 6f through 6i.           •                 6j.




       Official Form 106EIF                                   Schedule ElF: Creditors Who Have Unsecured Claims                             pafle of
Filed 05/06/19                                                              Case 19-22899                                                                               Doc 1



      Debtor                    tit.4LFA   .j1fljTII4
                           First Name                 Middle Name             Last.Name


      Debtor 2
      (Spouse If filing)   First Name                 Middle Name             Last Name



      United States Bankruptcy Court for the:        1J1Pi,/                 District O tcA1,.r0Pl%1I*7
                                                                                           (State)
      Case number
      (If known)                                                                                                                                    U Check if this is an
                                                                                                                                                       amended filing



     OfficialForm106G
     ScheduleG:ExecutoryContractsandUnexpiredLeases                                                                                                             12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
     additional pages, write your name and case number (if known).


           Doyou have any executory contracts or unexpired leases?
               "No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           U    Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1 O6NB).

          List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). See the instructions for-this form in the instruction booklet for more examples of executory contracts and
          unexpired leases.



           Person or company with whom you have the contract or lease                      -              State what the contract or lease is for




           Name


           Number             Street


           Cih,                                 Strstrs      7IP (nrIo




                                                State        ZIP Code


     Official Form 1 06G                                  Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of j.
Filed 05/06/19                                                                                        Case 19-22899                                                                                     Doc 1


      Debtor 1                        W41L                   %Wd L.€E'
                                 First Name                       Middle Name                          Last Name

      Debtor 2
      (Spouse, if filing) First Name                              Middle Name                          Last Name


      United States BankruptcyCourtforthe:                                                             District of
                                                                                                                         (Stat)
      Case number
       (If known)
                                                                                                                                                                                     U   Check if this is an
                                                                                                                                                                                         amended filing


     Official Form 106H
     Schedule H: Your Codebtors                                                                                                                                                                      12/15

     Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married -
     people are filing together, both are equally-responsible for supplying correct information. If more space is needed, copy the Additional Page, fill
     it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your
     name and case number (if known). Answer every question.

           Doyou have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)


           UYes
           Within the last 8 years, have you lived In a community property state or territory? (Community property states and territories
           include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rièo, Texas, Washington, and Wisconsin.)

           U     No. Go to line 3.
                 Yes. Did your spouse, former spouse, or legal equivalent livewith you at the time?

                        '   No
                 U          Yes. In which community state or territory did you live?                                                        . Fill in the name and current address of that person.



                            Name of your spouse, former spouse, or legal equivalent



                            Number              Street



                            City                                                State


           In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
           shown In line 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on
           Schedule D(Official Form 106D), Schedule ElF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,.
           Schedule ElF, or Schedule G to fill out Column 2.

             Column 1: Your codebtor                                                .                                                               CoIumn 2:.The creditor to whom you owe the debt

                                                                                                                 -- -----------------------------
                                                                                                                                                    Check all schedules that apply:_
                                                                                                             .




               Name                                                             -
                                                                                                                                                    U    Schedule D, line
                                                                                                -                                                   U    Schedule ElF, line
               Number                  Street                                                                                                       U    Schedule G, line   -




              City                                                                      State                                zip Code



               Name
                                                                                                                                                    U    Schedule D, line
                                                                                                                                                                       -
                                                                                                                                                                            -



                                                                                                                                        -           U    Schedule ElF, line
               Number                  Street            -                                                                                          0    Schedule G, line   -




     3.3
                    -                                                                                                                               U Schedule D, line -
              Name                                            -
                                                                                                                                  -                 U    Schedule E/F, line
              Number                   Street                                                                        -                              U    Schedule G, line




     Official Form 106H                                                                             Schedule H: Your Codebtors                                                             page 1 of
Filed 05/06/19                                                        Case 19-22899                                                                                     Doc 1



      Debtor I              t'I4I'JC'I LQJ       I111''*       L
                            First Name           Middle Name           Last Name


      Debtor 2
      (Spouse, if filing)   First Name           Middle Name           Last Name



      United States Bankruptcy Court for the:     AS1PPI                District of C/I'Ybph'
                                                                                       (State)
      Case number                                                                                              Check if this is:
      (If known)
                                                                                                               U    An amended filing
                                                                                                               U    A supplement showing postpetition chapter 13
                                                                                                                    income as of the following date:
     Official Form 1061                                                                                             MM I DD/ YYYY

     Schedule I: Your Income                                                                                                                                    12/15

     Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
     supplying correct Information. If you are married and not filing jointly, and your spouse is living with you; include Information about your spouse.
     If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
     separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                            Describe Employment


     1. Fill in your employment
        information.                                                    I      Debtor 1                                      'Deor 2or non4iling spouse

         If you have more than one job,
         attach a separate page with
         information about additional           Employment status              '   Employed                                    U Employed
         employers.                                                           1 Not employed                                    I Not employed
         Include part-time, seasonal, or                                                                                                  -


         self-employed work.
                                                                            p2Q4.af'J'%         t Ts4L.Itr
                                                Occupation
         Occupation may include student
         or homemaker, if it applies.
                                                Employer's name          C.4L.%ftVI              PPL           IPiiJlv liALkti


                                                Employer's address          1010 s.UfrDtAdky
                                                                            Number     Street                                Number           Street




                                                                            k(1rILG CA                   q   Siol
                                                                            City                State ZIP Code               City                      State ZIP Code

                                                How long employed there?



                            Give Details About Monthly Income

         Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
         spouse unless you.are separated.
         If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
         below. If you need more space, attach a separate sheet to this form.


                                                                                                                              non-filing spouse
           List monthly gross wages, salary, and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be..         2.                  . o'b
                                                                                                         $_                        $____________

           Estimate and list monthly overtime pay.                                              3.+$                         +$_____


          Calculate gross Income. Add line 2 + line 3.                                          4.   1   $S1l2.I.0'                $_________



     Official Form 1061                                              Schedule I: Your Income                                          .                      page 1
Filed 05/06/19                                                                          Case 19-22899                                                                                          Doc 1
     Debtor 1          wiaL.cA                Ijp4fl'.                L-                                                        Case number   (if
                      First Name         Middle Name              Last Name




                                                                                                                               For Debtor I           For Debtor 2 or
                                                                                                                                                      non-filing spouse

         Copyline4here ............................................................................................ 44.               IiIO              $

      5. List all payroll deductions:

          5a. Tax, Medicare, and Social Security deductions                                                         5a.        $g V?. 24                $
          5b. Mandatory contributions for retirement plans                                                                     $____________            11;

                Voluntary contributions for retirement plans                                                        5c.        $2.02. .4                $
          5d. Required repayments of retirement fund loans                                                          5d.                                 $
                Insurance                                                                                           Se.        $130,,c(0                $
                Domestic support obligations                                                                        5f.        $____________            $

                Union dues                                                                                          59.                                 $

                Other deductions. Specify:                                                                          5h. +$___________                 +$

       6. Add the payroll deductions. Add lines 5a + 5b + 5c + Sd + 5e +5f + 5g + 5h.                                6.         _______                 $


                                                                                                                               $_3,
       7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                        7.               SID .tO           $_____________


      8. List all other income regularly received:
          8a. Net income from rental property and from operating a business,
              profession, or farm
                Attach a statement for each property and business showing gross
                receipts, ordinary and necessary business expenses, and the total
                                                                                                                               $                        $______________
                monthly net income.                                                                                 8a.
           8b. Interest and dividends                                                                                          $____________            $_____________
                Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                               $                        $______________
                settlement, and property settlement.                                                                8c.

          80. Unemployment compensation                                                                                        $                        $____________
                Social Security                                                                                     8e.        $____________            $_____________
                Other government assistance that you regularly receive
                Include cash assistance and the value (if known) of any non-cash assistance
                that you receive, such as food stamps (benefits under the Supplemental
                Nutrition Assistance Program) or housing subsidies.
                Specify:                                                                   8f.                                 $____________            $______________

                Pension or retirement income                                                                        8g.        $____________            $______________

                Other monthly income. Specify:                                                                      8h. +$                             +$____________

          Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                      9.    1   $
                                                                                                                                                    I I $                       I
         Calculate monthly income. Add line 7 + line 9.
         Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                  10.       $_     çio IT) +          $_____________-- $                    ME
         State all other regular contributions to the expenses that you list in Schedule J.
         Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
         friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                                                        11. + $

         Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
         Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                               12.       Is3aS70.10
                                                                                                                                                                                    Combined
                                                                                                                                                                                    monthly income
          Do1you expect an increase or decrease within the year after you file this form?
                No.
           L1 Yes. Explain:         I
       Official Form 1061                                                              Schedule I: Your Income                                                                        page 2
Filed 05/06/19                                                                 Case 19-22899                                                                                    Doc 1



      Debtor 1             fr'fPLA MlVMW LEC-                                                                         Check if this is:
                           Fimt Name                Middle Name                  Last Name

      Debtor 2
      (Spouse, if fling)   First Name               Middle Name                  Last Name
                                                                                                                      U   An amended filing
                                                                                                                      U   A supplement showing postpetition chapter 13
      United States Bankruptcy Coud for the:                                     District of                              expenses as of the following date:
                                                                                               (State)
      Case number                                                                                                         MM / DD/ YYYY
      (If known)



     Official Form 106J
     Schedule J: Your Expenses                                                                                                                                            12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
     (if known). Answer every question.

    •FTi                   Describe Your Household

       lsthisajointcase?

                    Go to line 2.
       U    Yes. Does Debtor 2 live in a separate household?

                    UNo
                    U      Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

       Do you have dependents?                     L1   No                                         Dependent's relationship to              Dependent's       Does dependent live
       Do not list Debtor 1 and                         Yes. Fill out this information for       Debtor I or Debtor 2                       age               with you?
       Debtor 2.                                        each dependent..........................
                                                                                                                                                              U   No
       Do not state the dependents
       names.                                                                                                                                                     Yes

                                                                                                                                                              UN0
                                                                                                                                                              UYes

                                                                                                                                                              UNo
                                                                                                                                                              UYes

                                                                                                                                                                  No
                                                                                                                                                              UYes

                                                                                                                                                                No
                                                                                                                                                              LJYes

       Do your expenses include
                                                        No
       expenses of people other than
       yourself and your dependents?                    Yes


    in -
                     Estimate Your Ongoing Monthly Expenses

     Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
     expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
     applicable date.
     Include expenses paid for with non-cash government assistance if you know the value of                                                 ------------ ------
     such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                                     -Your expenses

        The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                              $_ 1            DO
        any rent for the ground or lot.                                                                                               4.

         If not included in line 4:                                                                                                                   -
         4a.     Real estate taxes                                                                                                    4a.     $______________________

         4b.     Property, homeowner's, or renter's insurance                                                                                 $_____________________

                 Home maintenance, repair, and upkeep expenses                                                                        4c.     $_____________________

         4d;     Homeowner's association or condominium dues                                                                          4d.     $_______________________          -
      Official Form 106J                                                Schedule J: Your Expenses                                                         -            page 1
Filed 05/06/19                                                            Case 19-22899                                                                          Doc 1

     Debtorl            Mtv4L4M            Khl1flp14- ILVG                                      Case number   (if knovm)___________________________________________
                        First Mame   Middle Name        Last Name




                                                                                                                               Your expenses


     5. Additional mortgage payments for your residence, such as home equity loans                                    5.


     6.    Utilities:
                 Electricity, heat, natural gas                                                                               $___________

                 Water, sewer, garbage collection                                                                             $___________

                 Telephone, cell phone, Internet, satellite, and cable services                                               $_3c0.bO
                 Other. Specify:                                                                                              $___________

     7.    Food and housekeeping supplies                                                                                     $"lC.CD

     8. Childcare and children's education costs                                                                              s3S0.°
     9.    Clothing, laundry, and dry cleaning                                                                        9;          %oOo

    10.    Personal care products and services                                                                                $ ICO. 00
     i. Medical and dental expenses                                                                                           $__________

    12.    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                              $_200co
           Do not include car payments.

    13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                    $_____

    14.     Charitable contributions and religious donations                                                                  $

    15.     Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.

                 Life insurance                                                                                               $

                 Health insurance                                                                                             $

                 Vehicle insurance                                                                                            $IO60
                 Other insurance. Specify:     1i TE        04IP,Th1C                                                         $2.5.oO

           Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                                                  16.     $


    17.     Installment or lease payments:

                 Car payments for Vehicle I

                 Car payments for Vehicle 2                                                                                   $

                 Other. Specify:                                                                                              $

                 Other. Specify:                                                                                              $

    118. Your payments of alimony, maintenance, and support that you did not report as deducted from
         your pay on line 5, Schedule!, Your Income (Official Form 1061).
                                                                                                                              $

            Other payments you make to support others who do not live with you.

           Specify:_________________________________________________________                                                  $

            Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

                 Mortgages on other property                                                                                  $______________________

                 Real estate taxes                                                                                            $______________________

                 Property, homeowner's, or renter's insurance                                                                 $______________________

                 Maintenance, repair, and upkeep expenses                                                                     $

                 Homeowness association or condominium dues



          Official Form 1061                                        Schedule J: Your Expenses                                                          page 2
Filed 05/06/19                                                              Case 19-22899                                                                           Doc 1

         Debtor 1            t5rniaLG# l'41picrksi            LQ                                         Case number (if known)________________________________________
                         First Name      Middle Name       Last Name




    1   21.    Other. Specify:                                                                                               21.   +$____________


        22.    Calculate your monthly expenses.

                    Add lines 4 through 21.                                                                                         $

                    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                                $

                    Add line 22a and 22b. The result is your monthly expenses.                                                      $




         3. Calculate your monthly net income.

                     Copy line 12 (your combined monthly income) from Schedule I.
                                                                                                                                        s,7O.lD
                     Copy your monthly expenses from line 22c above.                                                               -$
                     Subtract your monthly expenses from your monthly income.
                     The result is your monthly net income.




         4. Do you expect an increase or decrease in your expenses within the year after you file this form?

               For example, do you expect to finish paying for your car loan within the year or do you expect your
               mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

                  No.
              U   Yes.   I   Explain here:




                                                       /




              Official Form 106J                                       Schedule J: Your Expenses                                                           page 3
Filed 05/06/19                                                           Case 19-22899                                                                                           Doc 1



    Debtor 1              k4I4IL1 K-t)PISM/k L
                          First Name            Middle Name          Lost Name


    Debtor 2
    (Spouse, if filing)   First Name            Middle Name          LasI Name



    United States Bankruptcy Court for the:       itPt'/             District of       '•'        T

                                                                                    (State)
    Case number
    (If known)
                                                                                                                                                              U   Check if this is an
                                                                                                                                                                  amended filing




      Official Form 106Dec
      Declaration About an Individual Debtor's Schedules                                                                                                                    12/15

      If two married people are filing together, both are equally responsible for supplying correct information.

      You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
      obtaining money or property by fraud in connection with a bankruptcy case can result ir fines up to $250,000, or imprisonment for up to 20
      years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                          Sign Below



            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

            TA    No
            U     Yes.      Name of                                                                       Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                          Signature (Official Form 119).




            Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
            that they are true and correct.




                                                                    JC
              Signature ofD bto   ~    1                                 Signature of Debtor 2


                                                                         Date
                      MM7 DD /         yyy'e'                                      mliv, I LJL)   I   I I I I




      Official Form 106Dec                                    Declaration About an Individual Debtor's Schedules
Filed 05/06/19                                                                              Case 19-22899                                                                     Doc 1



       Debtor 1              fr 4 LEM
                             First Name
                                                   jC-t1pU'T1
                                                           Middle Name
                                                                         L
                                                                                              Last Name

       Debtor 2
       (Spouse, if filing)   First Name                    Middle Name                        Last Name


       United States Bankruptcy Court for the:          IA tR.PJ         District of    CA'
       Case number
       (If known)                                                                                                                                      U   Check if this IS an
                                                                                                                                                           amended filing




     Official Form 107
     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                     04/19

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
     number (if known). Answer every question.


                        Give Details About Your Marital Status and Where You Lived Before


           What is your current marital status?

             U Married
                'Not married


           During the last 3 years, have you lived anywhere other than where you live now?

            UNo
                 "Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                     Debtor 1:                                                     Dates Debtor I : Debtor 2:                                                Dates Debtor 2
                                                                             .   :iiethre       A         -                                                : llivedthere.         -.


                                                                                                             U   Same as Debtor 1                           U   Same as Debtor I

                     jt      I D 1'h1                 Thv- VV4                         From     41, 115                                                      - From
                      Number              Street                                                                 Number Street
                                                                                       To       eIi                                                             To



                          4r4rn.n1-D                   CA 99'
                      City                               State ZIP Code                                          City               State ZIP Code


                                                                                                             U   Same as Debtor 1                           U   Same as Debtor 1


                       45                 JIh'1 D                                      From      I/'2ZI110                                                      From
                      Number              Street                                                                 Number Street
                                                                                       To       3/1f) IO                                                        To




                      R10"LAWV>WA-                              gq2'i.
                      City                               State ZIP Code                                          City               State   ZIP Code


            Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
            states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                  No
            U     Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




     •1W Explain the Sources of Your Income

    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 1
Filed 05/06/19                                                                  Case 19-22899                                                                                              Doc 1

     Debtor 1                                                                                                         Case number
                     First Name      Middle Name          Last Name




      4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
          Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
          If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                No
          U     Yes. Fill in the details.

                                                                   Debtor I                                                          Debtor 2'

                                                                   Sources of income                  Gross income              Sources of income                 Gross income
                                                                   Check all that apply.              (before deductions and I Check all that apply.              (before deductions and
                                                                                                      exc!usions) -              1                                exclusions)


                 From January 1 of current year until
                                                                   U   wages, commissions,                                           U   wages, commissions,
                                                                       bonuses, tips                  $                                  bonuses, tips            $__________________
                 the date you filed for bankruptcy:
                                                                   U   Operating   a   business                                      U   Operating a business


                 For last calendar year:
                                                                   U   Wages, commissions,                                           U   wages, commissions,
                                                                       bonuses, tips                  $                                  bonuses, tips
                 (January 1 to December 31, __________)            U   Operating a business                                          U   Operating a business
                                                   YyYy


                 For the calendar year before that:
                                                                   U   wages, commissions,                                           U   Wages, commissions,
                                                                       bonuses, tips                                                     bonuses, tips
                                                                                                      $                                                           $__________________
                 (January 1 to December 31,                  )U        Operating a business                                          U   Operating a business
                                                   YyYY


          Did you receive any other income during this year or the two previous calendar years?
           Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
          unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
          gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

           List each source and the gross income from each source separately. Do not include 'income that you listed in line 4.

                No
           U    Yes. Fill in the details.

                                                                   Debtor 1
                                                                                                          '                  J        Debtor 2

                                                                   Sources of income                Gross income from                 Sources of income           Gross income from
                                                                   Describe below,                I each source                       Describe below,             each source
                                                                                                  I (before deductions and                                        (before deductions and

                                                               L                                  [exclusions)                                                    exclusions)



                 From January 1 of current year until                                             $,                                                             $_________________
                 the date you filed for bankruptcy:
                                                                                                  $                                                              $_________________

                                                                                                                                                                 $


                  For last calendar year:                                                         $                                                              $_________________

                  (January 1 to December31,                                                       $                                                              $__________________
                                                   YYYY
                                                                                                  $_______



                  For the calendar year before that:                                              $                                                              $_________________

                  (January ito December31,                                                        $                                                             . $_________________
                                                   yYYY




     Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 2
Filed 05/06/19                                                                Case 19-22899                                                                      Doc 1

     Debtor 1                                                                                            Case number
                    First Name         Middle Name           Lest Name




                   List Certain Payments You Made Before You Filed for Bankruptcy



      6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

                No. Neither Debtor I nor Debtor 2 has primarily consumer debts; Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, fantily, or household purpose."
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                         N   o. Go to line 7.

                    U    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                              total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                              child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                      Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           U    Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    U     No. Go to line 7.

                    U    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                              creditor. Do not include payments for domestic support obligations, suchas child support and
                              alimony. Also, do not include payments to an attomey for this bankruptcy case.



                                                                             payment
                                                                                          ~ot~al                                          rthIs     paymen      o..



                                                                                                                  S
                                                                                                                                          U   Mortgage
                             Creditor's Name
                                                                                                                                          Ucar

                             Number Street                                                                                                U Credit card
                                                                                                                                          ULoan     repayment

                                                                                                                                          U Suppliers or vendors
                             City                    State        ZIP Code
                                                                                                                                          U Other


                                                                                                                                          U   Mortgage
                             Creditor's Name
                                                                                                                                          U   Car

                                                                                                                                          U Credit card
                             Number Street
                                                                                                                                          U Loan repayment

                                                                                                                                          U Suppliers or vendors

                                                                                                                                          U Other
                             City                                 ZIP




                                                                                                                                          U Mortgage
                                      Name
                                                                                                                                          U Car
                             Number Street
                                                                                                                                          U Credit card
                                                                                                                                          U Loan repayment
                                                                                                                                          U Suppliers or vendors
                             City                    State        ZIP Code
                                                                                                                                          U Other



     Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 3
Filed 05/06/19                                                            Case 19-22899                                                                                     Doc 1

     Debtor 1                                                                                  .          Case number    (rfkna)______________________________________________
                        First Name   Middle Name           Last Name




          Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
          Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
          corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
          agent, including one for a business you operate as a sole proprietor 11 U.S.C. § 101. Include payments for domestic support obligations,
          such as child support and alimony.



          U     Yes. List all payments to an insider.
                                                                          Dates of      Total amount           Amount you .stfll fReasontortispa;rnent                 -
                                                                          paymu1        paid                   owe



                 Insiders Name



                 Number Street                                     -




                 City                              State   ZIP code



                                                                                                           $
                 Insider' s Name


                 Number Street




                 City                              State   ZIP Code



          Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
          an insider?
          Include payments on debts guaranteed or coSigned by an insider.

                No
           U    Yes. List all payments that benefited an insider.

                                                                         P. es of
                                                                        [Dal               Total amount        Amount you still :j Reason for this payment
                                                                                                               owe
                                                                                                                                   jjncIude creditor's name


                                                                                       $                   $
                 Insider's Name



                 Number Street




                 City                              State   ZIP Code




                 Insider's Name



                 Number Street




     Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 4
Filed 05/06/19                                                                                    Case 19-22899                                                                                  Doc 1

     Debtor 1                                                                                                                 Case number
                          First Name            Middle Name              Last Name




                          Identify Legal Actions, Repossessions, and Foreclosures

      9.   Within 1 year before you filed for.bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?                                                       -
           List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
           and contract disputes.                                                             -

           UNo
                '   Yes. Fill in the details.
                                                                              --
                                                                                  Nature of the case                     Court or agency                      ---       - Status of the case

                                       -                                          cMql( cLaims —                              C1Vt6                M"
                     Case title'fI
                                                              '      '
                                                                                                   blCfq                Court Name
                                                                                                                                                                             U   Pending

                                                                                                                                                                             U   On appeal
                      L                                                                                                  72o        I'(cV1l 1•P-1-
                                                                                                                                                                                 Concluded

                     Case number           I SCO 2..Vo                                                                  Cc4z-,rMe-frrb,            -     o




                     Case                                                                                                                                                    U   Pending

                                                                                                                                                                             U   On appeal

                                                                                                                                                                             U   Concluded

                     Case number



       10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
           Check all that apply and fill in the details below.

                '   No. Go to line 11.                        -
           U        Yes. Fill in the information below.

                                                                                                                                                       Date              'aiueoftheproperty -




                           Creditor' s Name                                                                     -



                           Number Street          -                                       L   Explain what happened            --              -               -

                                                                                              U    Property was repossessed.
                                                                                              U    Property was foreclosed.
                                                                                              U    Property was garnished.                                                          -
                           city             -                 State ZIP Code                  U    Property was attached, seized, or levied.

                                                                                              Describe the property                                    Date              Value of the propert



                                                                                                                                                                         $
                           Creditor' s Name                                   -



                           Number Street
                                                                                              Explain what happened


                                                                                              U    Property was repossessed.
                                                                                              U    Property was foreclosed.

                           city                               State ZIP Code
                                                                                              U    Property was garnished.
                                                                                              U    Property was attached, seized, or levied.




     Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                              -               page 5
Filed 05/06/19                                                                  Case 19-22899                                                                      Doc 1

     Debtor 1                                                                                                Case number
                       First Name      Middle Name           Last Name




          Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
          acc)punts or refuse to make a payment because you owed a debt?

                No
          U     Yes. Fill in the details.

                                                                     Describe the action the creditor took                     Date action      Amount
                                                                                                                               was taken
                Creditors Name



                Number Street




                City                            State ZIP Code       Last 4 digits of account number: XXXX—_ - - -


          Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
          creditors, a court-appointed receiver, a custodian, or another official?

           UN0
           UYes


                       List Certain Gifts and Contributions


          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?


           U    Yes. Fill in the details for each gift.


                  Gifts with a total value of more than $600         Describe the gifts                                        Dates you gave        Value
                  per person                                                                                                   the gifts



                                                                                                                                                 $
                Person to Whom You Gave the Gift


                                                                                                                                                 $


                Number Street



                City                            State ZIP Code


                Person 's relationship to you


                Gifts with a total value of more than $600           Describe the gifts                                        Dates you gave     Value
                pr person                     -                                                                                the gifts



                                                                                                                                                 $
                Person to Whom You Gave the Gift


                                                                                                                                                 $



                Number Street



                City                            State ZIP Code


                Person 's relationship to you


     Official Form107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 6
Filed 05/06/19                                                                                 Case 19-22899                                                                                    Doc 1

     Debtor I                                                                                                                   Case number
                            First Name     Middle Name                      Last Name




      14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

                    No
          U         Yes. Fill in the details for each gift or contribution.


                     Gifts or contributions to charities                           Describe what you contributed                                          Date you             Value
                     that total more than $600                                                                                                            contributed




                                                                                                                                                                               $
                               Name


                                                                                                                                                                               $



                    Number Street



                    city           State        ZIP code




                            List Certain Losses


          Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
          disaster, or gambling?



           U        Yes. Fill in the details.


                     Describe the property you lost and                             Describe any insurance coverage for the loss                           Date of your       1 Value of property
                I    how the loss occurred                                                                                                               . loss                 lost
                                                                                    Include the amount that insurance has paid. List pending insurance
                                                                                    claims on line 33 of Schedule A/B: Property.




     EFXr-'WM List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
          you consulted about seeking bankruptcy or preparing a bankruptcy petition?
           Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

          INo
           U        Yes. Fill in the details.

                                                                                    Description and value of any property transferred                    I Date payment or     Amount of payment
                                                                                                                                        a
                                                                                                                                                           transfer was
                     Person Who Was Paid                                                                                                                   made


                     Number Street                                                                                                                                             $


                                                                                                                                                                               $

                     city                         State        ZIP   code


                     Email or website address

                     Person Who Made the Payment,      it   Not You


     Official Form 107                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 .            page 7
Filed 05/06/19                                                                        Case 19-22899                                                                                         Doc 1

     Debtor 1                                                                                                          Case number   (ehnomn)__________________________________________________
                        First Name      Middle Name              Last Name




                                                                           Descrintion and value of any brooertv transferred                     Date payment or    Amount of
                                                                                                                                                 transfer was made payment


                 Person Who Was Paid
                                                                                                                                                                         $
                 Number Street




                 City                        State    ZIP Code




                 Email or website address



                 Person Who Made the Payment, if Not You



          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone Who
          promised to help you deal with your creditors or to make payments to your creditors?
           Do not include any payment or transfer that you listed on line 16.



           U    Yes. Fill in the details.                                                 -
                                                                             ------------------------------------------
                                                                       I   Desc-iption and value of any property transferred                     Date payment or         Amount of payment
                                                                                                                                                 transfer was
                                                                                                                          -                     Imade -
                  Person Who Was Paid


                                                                                                                                                                         $
                  Number Street



                                                                                                                                                                         $
                 City                        State    ZIP Code

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
          Do t include gifts and transfers that you have already listed on this statement.
           9    No
           U    Yes. Fill in the details.

                                                                           Description and value of property                                                                 [rsfe
                                                                           transferred                                 or debts paid in exchange                              was made
                                                                                                                                                                             L
                 Person Who Received Transfer



                 Number




                 City                        Slate    ZIP Code


                 Person's relationship to you



                 Person Who Received Transfer



                 Number Street




                 City                        State    ZIP Code        I                                            I
                 Person's relationship to you

     Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 8
Filed 05/06/19                                                                          Case 19-22899                                                                                  Doc 1

     Debtor 1                                                                                                        Case number     (I!
                        First Name       Middte Name              Last Name




            Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
            are a beneficiary? (These are often called asset-protection devices.)

            iNo
            U Yes. Fill in the details.
                                                                          Description and value of the property transferred                                               Date transfer
                                                                                                                                                                          was made



                Name of trust




     • JTILfl List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

            Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
            closed, sold, moved, or transferred?
            Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
            brerage houses, pension funds, cooperatives, associations, and other financial institutions.

                No
            U   Yes. Fill in the details.

                                                                              Last 4 digits of account number   Type of account or             Date account was       Last balance before
                                                                                                                instrument                     closed, sold, moved,   closing or transfer
                                                                                                                                           H   ortransferred


                 Name of Financial Institution
                                                                              X)O(X—                            U Checking                                            $
                 Number Street
                                                                                                                U Savings
                                                                                                                U Money market
                                                                                                                U Brokerage
                 city                         State    ZIP code
                                                                                                                UOther           -



                                                                                           -    -               U Checking                                            $
                 Name of Financial Institution
                                                                                                                U Savings
                 Number Street                         -                                                        U Money market
                                     -                                                                          U Brokerage
                                                                                                                U Other
                 City                         State    ZIP Code


      21.   Do you now have, or did you have within I year before you filed for bankruptcy, any safe deposit box or other depository for
            securities, cash, or other valuables?
            UNo
            U   Yes. Fill in the details.
                                                                              Who else had access to it?                      Describe the contents                           Do you still
                                                                                                                                                                              have it?

                                                                                                                                                                              U   No

                 Name of Financial Institution -                          Name
                                                                                                                                                                              U   Yes


                 Number Street                                            Number Street



                                                                          City         State      ZIP Code

                 City                         State    ZIP Code



     Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 9
Filed 05/06/19                                                                               Case 19-22899                                                                    Doc 1

     Debtor 1                                                                                                                     Case number
                               First Name    Middle Name                Last Name




     22.   Hay you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                       No
           U       Yes. Fill in the details.
                                                                                Who else has or had access to it?                        Describe the contents     H Do you still
                                                                                                                                    H                              •haveit?


                                                                                                                                                                      UN0
                        Name of Storage Facility                                                                                                                      U Yes
                        Number Street                                           Number Street


                                                                                City State ZIP Code

                                                    State    ZIP Code



                                 identify Property You Hold or Control for Someone Else

               Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
               orJld in trust for someone.
                   '   No
               U       Yes. Fill in the details.
                                                                               Where is the property?                                   [Describe the property   i Value



                        Owner's Name                                                                                                                              $____________

                                                                              Number Street
                        Number Street




                                                                              City                           State     ZIP Code
           •            City                        State    ZIP Code


                                 Give Details About Environmental Information

       For the purpose of Part 10, the following definitions apply:
       • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
          hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
          including statutes.or regulations controlling the cleanup of these substances, wastes, or material.

       •       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
               utilize it or used to own, operate, or utilize it, including disposal sites.

       •       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
               substance, hazardous material, pollutant, contaminant, or similar term.

       Report all notices, releases, and proceedings that you know about, regardless 'of when they occurred.

           Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?



               U       Yes. Fill in the details.

                                                                                                                          [Environmental law, if you know it     Date of notice




                       Name of site                                           Governmental unit


                       Number Street                                          Number Street


                                                                              CIty                    State ZIP Code



                       City                        State    ZIP Code




     Official    Form          107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10
Filed 05/06/19                                                                                  Case 19-22899                                                                                                      Doc 1

     Debtor 1                                                                                                                       Case number   (I!   knows)______________________________________________________
                           First Name       Middle Name              Last Name




          Have you notified any governmental unit of any release of hazardous material?

                No
          U     Yes. Fill in the details.
                                                                            Governmental unit                                   Environmental law, if you know it                                Date of notice




                    Name of site                                           Governmental unit


                    Number        Street                                   Number           Street



                                                                           City                        State    ZIP Code


                    City                         State    ZIP Code


          Havyou been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                No
           U    Yes. Fill in the details.
                                                                                                                                                                                                     Status of the
                                                                                 Court or agency                                     Nature of the case                                          I   case

                Case title______________________________
                                                                                 Court Name
                                                                                                                                                                                                     U   Pending

                                                                                                                                                                                                     U   On appeal

                                                                                 Number       Street                                                                                                 U   Concluded


                Case number                                                      CIty                          State ZIP Code



                I.- Give Details About Your Business or Connections to Any Business
          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                U      A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                U      A member of a limited liability company (LLC) or limited liability partnership (LLP)
                U      A partner in a partnership
                U      An officer, director, or managing executive of a corporation

                       An owner of at least 5% of the voting or equity securities of a corporation

                No. None of the above applies. Go to Part 12.
           U    Yes. Check all that apply above and fill in the details below for each business.
                                                                                 Describe the nature of the business                                    Employer Identification number           -


                                                                            _______________________________________________                             Do not include Social Security number or ITIN.
                    BusinessName

                                                                                                                                                        EIN:                  -


                    Number        Street                                                -                                                    --                           -         - -   - -


                                                                                 Name of accountant or bookkeeper                                       Dates business existed


                                                                                                                                                        From                       To
                    City                         State    ZIP Code

                                                                                 Describe the nature of the business                                    Employer Identification number
                                                                       -                                                                                Do not include Social Security number or ITIN.
                    Business Name

                                                                                                                                                        EIN:                  --
                    Number        Street
                                        -                                        Name of accountant or bookkeeper                                       Dates business existed



                                                                                                                                                        From                       To
                -   City                         State    ZIP Code


     Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                       page 11
Filed 05/06/19                                                                                Case 19-22899                                                                                            Doc 1

     Debtor   1                                                                                                                  Case number
                          First Name       Middle Name                 Last Name




                                                                                                                                                   Employer Identification number
                                                                                   Describe the nature of the business
                                                                                                                                                   Do not include.Social Security number or ITIN.
                   Business Name                                                                                                                                                                   -
                                       -    -                  -        -                                                                          EIN:           -
                                                                                                                                                                            - -   -
                   Number Street                                                                            -                -                 -          - -
                                                                                   Name of accountant or bookkeeper                                Dates business existed                      -



                                                                                                                                                   From                To
                   City        -                State    ZIP Code




      28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
          institutions, creditors, or other parties.                                      -

          UN0
          U       Yes. Fill in the details below.

                                                                                   Date issued



                   Name                                                            MM/DD/YYYY



                   Number Street




                   City                         State    ZIP Code




                          Sign Below


              I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
              answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
              in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
              18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                                 x
                   Signature                             ,1    )                                     Signature of Debtor 2


                   Date       1 I 'I V I                                                             Date

              Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

                    No
              Uves



              Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms? -
                   No
              U    YeS. Name of person                                                                                                  Attach the Bankruptcy Petition Preparer's Notice,
                                                                   -                                                                    Declaration, and Signature (Official Form 119).




     Official Form 107                                        statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 12
Filed 05/06/19                                                             Case 19-22899                                                                                  Doc 1


      Debtor 1           t'I4tsI4LGfl     I 'hkfllrvie
                                           -

                                                  Middle Name
                                                                L€
                                                                             Last Name
                          First Nurse
                                                                                                                 U   1. There is no presumption of abuse.
      Debtor 2
      (Spouse, if filing) First Name              Middte Name                Last Name                                 The calculation to determine if a presumption of
                                                                                                                       abuse applies will be made under Chapter 7
      United States Bankruptcy Court for the:                        ___     District of                               Means Test Calculation (Official Form 1 22A-2).

      Case number                                                                                                      The Means Test does not apply now because of
      (If known)                                                                                                       qualified military service but it could apply later.



                                                                                                                 U   Check if this is an amended filing



     Official Form 122A-1
     Chapter 7 Statement of Your Current Monthly Income                                                                                                                 12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
     space Is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
     additional pages, write your name and case number (If known). If you believe that you are exempted from a presumption of abuse because you
     do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
     Abuse Under § 707(b) (2) (Official Form 122A-1Supp) with this form.

                      Calculate Your Current Monthly Income

                   t is your marital and filing status? Check one only.
           W
           U
                 Not married. Fill out Column A, lines 2-11.
                 Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.

           U     Married and your spouse is NOT filing with you. You and your spouse are:

                 U     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                 U     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                       under penalty of penury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                       spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

           Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
           bankruptcy case. 11 U.S.C. § 101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
           August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
           Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
           income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                 Column A            rolumn B
                                                                                                                 Debtor I            i Debtor 2 or
                                                                                                                                      non-filing spouse

          Your-gross wages, salary, tips, bonuses, overtime, and commissions                                              74
          (before all payroll deductions).                                                                       $_________            $__________

          Alimony and maintenance payments. Do not include payments from a spouse if
          Column B is filled in.                                                                                 $                     $__________

          All amounts from any source which are regularly paid for household expenses
          of you or your dependents, including child support. Include regular contributions
          from an unmarried partner, members of your household, your dependents, parents,
          and roommates. Include regular contributions from a spouse only if Column B is not
          filled in. Do not include payments you listed on line 3.           -                                   $_________            $__________

           Net income from operating a business, profession
                                                                           Debtor I         Debtor 2                                         -
           or farm
           Gross receipts (before all deductions)
           Ordinary and necessary operating expenses                       - $______
                                                                                                        Copy
           Net monthly income from a business, profession, or farm           $______        $______              $_________            $__________

           Net income from rental and other real property                  Debtor I         Debtor 2
           Gross receipts (before all deductions)                           $                $_______
           Ordinary and necessary operating expenses                       - $             - $______
           Net monthly income from rental or other real property                                        e°   3   $             -       $__________
                                                                             $              $
           Interest, dividends, and royalties                                                                    $                     $__________



     Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                          page 1
Filed 05/06/19                                                                                                     Case 19-22899                                                                                Doc 1


     Debtor 1               t'1tVLeFt                                                                                                Case number     (if know,,>__________________
                           First Name              Middle Name                      Last Name



                                                                                                                                        Column A                    Column B -
                                                                                                                                       'Debtor 1                    Debtor 2 or
                                                                                                                                                                    non-filing spouse

      8. Unemployment compensation                                                                                                         $                           $___________
           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here . ................................. 4'
                Foryou......................................................................................       $____________
                For your spouse.....................................................................$____________

      9.   Pension or retirement income. Do not include any amount received that was a                                                           f
           benefit under the Social Security Act.                                                                                          $
      10. Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments received
          as a victim of a war crime, a crime against humanity, or international or domestic
          terrorism. If necessary, list other sources on a separate page and put the total below.




            Total amounts from separate pages, if any.                                                                                    + $_________

      11. Calculate your total current monthly income. Add lines 2 through 10 for each                                                                                                      -
                                                                                                                                                                +
          column. Then add the total for Column Ato the total for Column B.                                                                 $5   (ii                    $                   -
                                                                                                                                                                                                    Total current
                                                                                                                                                                                                    monthly Income

                         Determine Whether the Means Test Applies to You

      12. Calculate your current monthly income for the year. Follow these steps:
                      Copy your total current monthly income from line 11. ...................................................................................... Copy line 11 here+            $_50     12.1
                       Multiply by 12 (the number of months in a year).                                                                                                                         x 12
                      The result is your annual income for this part of the fon'n                                                                                                    12b.       $                    '   f°
      13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.
                                                                                                               I    CA
           Fill in the number of people in your household.

           Fill in the median family income for your state and size of household. ................................................................................................. 13.         s_nt Io1
           To find a list of applicable median income amounts, go online using the link specified in the separate
           instructions for this form. This list may also be available at the bankruptcy clerk's office.

       14. How do the lines compare?

                    Y Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                           Go to Part 3.

                    U      Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                           Go to Part 3 and fill out Form 122A-2.

                           Sign Below

                          By sign                 e, I declare und                     nalty of perjury that the information on this statement and in any attachments is true and correct.




                                Signature of D b r I                                                                               Signature of Debtor 2


                               Date                                                                                                Date
                                                                                                                                           MM/ DD /YYYY


                                If you checked line 14a, do NOT fill out or file Form 122A-2.

                                If you checked line 14b, fill out Form 122A-2 and file it with this form.



     Official Form 1 22A-1                                                    Chapter 7 Statement of Your Current Monthly Income                                                                       page 2
